ASSET PURCHASE AGREEMENT

 

BY AND AMONG

 

TRIXMOTIVE, INC, A NEVADA CORPORATION, AS BUYER ,

 

MOTIVNATION, INC., A NEVADA CORPORATION, AS PARENT

 

MOONLIGHT INDUSTRIES, INC., A CALIFORNIA CORPORATION, AS SELLER,

--------------------------------------------------------------------------------

Table of contents

Page

1. Definitions and Usage   

1

1.1 DEFINITIONS   

1

1.2 USAGE   

8

 

2. Sale and Transfer of Assets; Closing   

9

2.1 ASSETS TO BE SOLD   

9

2.2 EXCLUDED ASSETS   

10

2.3 CONSIDERATION    

10

2.4 LIABILITIES    

11

2.5 ALLOCATION    

12

2.6 CLOSING   

12

2.7 CLOSING OBLIGATIONS    

12

2.8 CONSENTS   

13

 

3. Representations and Warranties of Seller and Shareholder    

14

3.1 ORGANIZATION AND GOOD STANDING    

14

3.2 ENFORCEABILITY; AUTHORITY; NO CONFLICT    

15

3.3 CAPITALIZATION   

16

3.4 FINANCIAL STATEMENTS    

16

3.5 BOOKS AND RECORDS    

16

3.6 SUFFICIENCY OF ASSETS    

16

3.7 NO REAL PROPERTY.    

16

3.8 DESCRIPTION OF LEASED REAL PROPERTY    

16

3.9 TITLE TO ASSETS; ENCUMBRANCES    

16

3.10 INTENTIONALLY OMITTED   

17

3.11 INTENTIONALLY OMITTED   

17

3.12 INTENTIONALLY OMITTED   

17

3.13 NO UNDISCLOSED LIABILITIES    

17

3.14 TAXES   

17

3.15 NO MATERIAL ADVERSE CHANGE    

17

3.16 EMPLOYEES AND EMPLOYEE BENEFITS    

17

3.17 COMPLIANCE WITH LEGAL REQUIREMENTS; GOVERNMENTAL AUTHORIZATIONS    

18

3.18 LEGAL PROCEEDINGS; ORDERS    

18

3.19 ABSENCE OF CERTAIN CHANGES AND EVENTS    

19

3.20 CONTRACTS; NO DEFAULTS    

19

3.21 INSURANCE    

20

3.22 ENVIRONMENTAL MATTERS    

21

3.23 INTENTIONALLY OMITTED    

22

3.24 INTENTIONALLY OMITTED   

22

3.25 INTELLECTUAL PROPERTY ASSETS   

22

3.26 INTENTIONALLY OMITTED   

22

3.27 INTENTIONALLY OMITTED.    

22

3.28 INTENTIONALLY OMITTED   

22

3.29 RELATIONSHIPS WITH RELATED PERSONS    

22

3.30 BROKERS OR FINDERS   

22

--------------------------------------------------------------------------------

3.31 SECURITIES LAW MATTERS   

23

3.32 SOLVENCY    

23

3.33 DISCLOSURE    

23

 

4. Representations and Warranties of Buyer    

23

4.1 ORGANIZATION AND GOOD STANDING    

23

4.2 ENFORCEABILITY; AUTHORITY; NO CONFLICT    

23

4.3 CERTAIN PROCEEDINGS    

24

4.4 BROKERS OR FINDERS    

24

 

5. Representations and Warranties of Parent

24

5.1 CAPITALIZATION  

24

5.2 SEC FILINGS; FINANCIAL STATEMENTS

25

5.3 ABSENCE OF UNDISCLOSED LIABILITIES 

25

5.4 BOOKS AND RECORDS

25

 

6. Covenants of Buyer Prior to Closing    

25

6.1 ACCESS AND INVESTIGATION    

25

6.2 OPERATION OF THE BUSINESS OF SELLER   

25

6.3 NEGATIVE COVENANT   

26

6.4 REQUIRED APPROVALS    

26

6.5 NOTIFICATION    

27

6.6 NO NEGOTIATION    

27

6.7 BEST EFFORTS    

27

6.8 INTENTIONALLY OMITTED   

27

6.9 INTENTIONALLY OMITTED   

27

6.10 PAYMENT OF LIABILITIES   

27

6.11 INTENTIONALLY OMITTED   

27

 

7. Covenants of Buyer and/or Parent Prior to Closing

27

7.1 ACCESS AND INVESTIGATION    

27

7.2 INTENTIONALLY OMITTED    

28

7.3 INTENTIONALLY OMITTED   

28

7.4 REQUIRED APPROVALS    

28

7.5 NOTIFICATION    

28

7.6 NO NEGOTIATION    

28

7.7 BEST EFFORTS   

28

7.8 INTENTIONALLY OMITTED    

28

 

8. Conditions Precedent to Seller's Obligation to Close    

28

8.1 ACCURACY OF REPRESENTATIONS    

29

--------------------------------------------------------------------------------

8.2 SELLERS PERFORMANCE   

29

8.3 CONSENTS   

29

8.4 ADDITIONAL DOCUMENTS   

29

8.5 NO PROCEEDINGS   

30

8.6 NO CONFLICT   

30

8.7 INTENTIONALLY OMITTED   

30

8.8  INTENTIONALLY OMITTED   

30

8.9 GOVERNMENTAL AUTHORIZATIONS   

30

 

9. Conditions Precedent to Seller's Obligation to Close

30

9.1 ACCURACY OF REPRESENTATIONS   

30

9.2 BUYER'S PERFORMANCE    

30

9.3 INTENTIONALLY OMITTED   

30

9.4 NO INJUNCTION    

30

 

10. Termination    

31

10.1 TERMINATION EVENTS    

31

10.2 EFFECT OF TERMINATION    

31

 

11. Additional Covenants    

31

11.1 EMPLOYEES AND EMPLOYEE BENEFITS    

31

11.2 PAYMENT OF ALL TAXES RESULTING FROM SALE OF ASSETS BY SELLER    

33

11.3 PAYMENT OF OTHER RETAINED LIABILITIES    

33

11.4 RESTRICTIONS ON SELLER DISSOLUTION AND DISTRIBUTIONS    

33

11.5 REMOVING EXCLUDED ASSETS    

34

11.6 REPORTS AND RETURNS    

34

11.7 ASSISTANCE IN PROCEEDINGS    

34

11.8 INTENTIONALLY OMITTED.    

34

11.9 CUSTOMER AND OTHER BUSINESS RELATIONSHIPS    

34

11.10 RETENTION OF AND ACCESS TO RECORDS    

34

11.11 PRO FORMA FINANCIALS AND SEC FILINGS   

34

11.12 FURTHER ASSURANCES   

35  

12. Indemnification; Remedies   

35

12.1 SURVIVAL   

35

12.2 INDEMNIFICATION AND REIMBURSEMENT BY SELLER AND SHAREHOLDER   

35

12.3 INDEMNIFICATION AND REIMBURSEMENT BY BUYER   

36

12.4 LIMITATIONS ON AMOUNT--SELLER AND SHAREHOLDER   

36

12.5 LIMITATIONS ON AMOUNT--BUYER   

36

12.6 TIME LIMITATIONS   

37

12.7 INTENTIONALLY OMITTED   

37

12.8 THIRD-PARTY CLAIMS    

37

12.9 OTHER CLAIMS    

38

12.10 INDEMNIFICATION IN CASE OF STRICT LIABILITY OR INDEMNITEE NEGLIGENCE   

38

 

13. Confidentiality   

38

 

14. General Provisions   

39

14.1 EXPENSES   

39

14.2 PUBLIC ANNOUNCEMENTS   

39

14.3 NOTICES   

39

14.4 JURISDICTION; SERVICE OF PROCESS   

40

14.5 ENFORCEMENT OF AGREEMENT   

40

14.6 WAIVER; REMEDIES CUMULATIVE   

41

14.7 ENTIRE AGREEMENT AND MODIFICATION   

41

14.8 DISCLOSURE SCHEDULE   

41

14.9 ASSIGNMENTS, SUCCESSORS AND NO THIRD-PARTY RIGHTS   

41

14.10 SEVERABILITY   

42

14.11 CONSTRUCTION   

42

--------------------------------------------------------------------------------

14.12 TIME OF ESSENCE   

42

14.13 GOVERNING LAW   

42

14.14 EXECUTION OF AGREEMENT   

42

14.15 SHAREHOLDER OBLIGATIONS   

42

14.16 REPRESENTATIVE OF SELLER AND SHAREHOLDER   

42

14.17 WAIVER OF RIGHT TO JURY TRIAL   

43

14.18 PARENT AND PARENT SHAREHOLDERS   

43

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement ("Agreement") is dated as of October 11, 2004, by
and among TRIXMOTIVE, INC., a Nevada corporation ("Buyer") and wholly owned
subsidiary of MOTIVNATION, INC, a Nevada corporation ("Parent"); Moonlight
Industries, INC., a California corporation ("Seller"); and David M. McPhail And
Leslie A. McPhail and (together, the "Shareholders").

 

RECITALS

 

The Shareholders collectively own One Thousand (1,000) shares of the common
stock, par value one dollar ($1.00) per share, of Seller, which constitute One
Hundred percent (110%) of the issued and outstanding shares of capital stock of
Seller. Seller desires to sell, and Buyer desires to purchase, the Assets of
Seller for the consideration and on the terms set forth in this Agreement.

 

The parties, intending to be legally bound, agree as follows:

 

1. Definitions and Usage

 

1.1 DEFINITIONS

 

For purposes of this Agreement, the following terms and variations thereof have
the meanings specified or referred to in this Section 1.1:

 

"Accounts Receivable"--(a) all trade accounts receivable and other rights to
payment from customers of Seller and the full benefit of all security for such
accounts or rights to payment, including all trade accounts receivable
representing amounts receivable in respect of goods shipped or products sold or
services rendered to customers of Seller, (b) all other accounts or notes
receivable of Seller and the full benefit of all security for such accounts or
notes and (c) any claim, remedy or other right related to any of the foregoing.

 

"Appurtenances"--all privileges, rights, easements, hereditaments and
appurtenances belonging to or for the benefit of the Land, including all
easements appurtenant to and for the benefit of any Land (a "Dominant Parcel")
for, and as the primary means of access between, the Dominant Parcel and a
public way, or for any other use upon which lawful use of the Dominant Parcel
for the purposes for which it is presently being used is dependent, and all
rights existing in and to any streets, alleys, passages and other rights-of-way
included thereon or adjacent thereto (before or after vacation thereof) and
vaults beneath any such streets.

 

"Assets"--as defined in Section 2.1.

 

"Assignment and Assumption Agreement"--as defined in Section 2.7(a)(ii).

 

"Assumed Liabilities"--as defined in Section 2.4(a).

 

"Balance Sheet"--as defined in Section 3.4.

 

"Best Efforts"--the efforts that a prudent Person desirous of achieving a result
would use in similar circumstances to achieve that result as expeditiously as
possible, provided, however, that a Person required to use Best Efforts under
this Agreement will not be thereby required to take actions that would result in
a material adverse change in the benefits to such Person of this Agreement and
the Contemplated Transactions or to dispose of or make any change to its
business, expend any material funds or incur any other material burden.

 

"Bill of Sale"--as defined in Section 2.7(a)(i).

 

"Breach"--any breach of, or any inaccuracy in, any representation or warranty or
any breach of, or failure to perform or comply with, any covenant or obligation,
in or of this Agreement or any other Contract, or any event which with the
passing of time or the giving of notice, or both, would constitute such a
breach, inaccuracy or failure.

1

--------------------------------------------------------------------------------

"Bulk Sales Laws"--as defined in Section 6.10.

 

"Business Day"--any day other than (a) Saturday or Sunday or (b) any other day
on which banks in Santa Fe Springs, California are permitted or required to be
closed.

 

"Buyer"--as defined in the first paragraph of this Agreement.

 

"Buyer Indemnified Persons"--as defined in Section 12.2.

 

"Closing"--as defined in Section 2.6.

 

"Closing Date"--the date on which the Closing actually takes place.

 

"Code"--the Internal Revenue Code of 1986.

 

"Common Stock" -as defined in Section 2.3.

 

"Consent"--any approval, consent, ratification, waiver or other authorization.

 

"Contemplated Transactions"--all of the transactions contemplated by this
Agreement.

 

"Contract"--any agreement, contract, Lease, consensual obligation, promise or
undertaking (whether written or oral and whether express or implied), whether or
not legally binding.

 

"Damages"--as defined in Section 12.2.

 

"Diluted Basis" means, with respect to the calculation of the number of shares
of the Buyer's Common Stock, all shares of such Common Stock outstanding at the
time of determination and all shares issuable upon the exercise, conversion or
exchange, as applicable, of all outstanding securities exercisable, convertible
or exchangeable for or into shares of the Buyer's Common Stock.

 

"Disclosure Schedule"--the disclosure schedule delivered by Seller and
Shareholder to Buyer concurrently with the execution and delivery of this
Agreement.

 

"Effective Time"--The time at which the Closing is consummated.

 

"Employee Plans"-- all "employee benefit plans" as defined by Section 3(3) of
ERISA, all specified fringe benefit plans as defined in Section 6039D of the
Code, and all other Contracts or arrangements with any Person providing for
bonuses, profit sharing payments, deferred compensation, retainer, consulting,
incentive, severance pay or retirement benefits, life, stock-option,
stock-appreciation-right, stock-bonus, stock-purchase, employee-stock-ownership,
medical or other insurance, payments triggered by a change in control or any
other employee benefits or any other payments, "fringe benefits" or perquisites
which are not terminable at will without liability to either Seller or Buyer.

 

"Encumbrance"--any charge, claim, community or other marital property interest,
condition, equitable interest, lien, option, pledge, security interest,
mortgage, right of way, easement, encroachment, servitude, right of first
option, right of first refusal or similar restriction, including any restriction
on use, voting (in the case of any security or equity interest), transfer,
receipt of income or exercise of any other attribute of ownership.

 

"Environment"--soil, land surface or subsurface strata, surface waters
(including navigable waters and ocean waters), groundwaters, drinking water
supply, stream sediments, ambient air (including indoor air), plant and animal
life and any other environmental medium or natural resource.

 

"Environmental, Health and Safety Liabilities"--any material cost, damages,
expense, liability, obligation or other responsibility arising from or under any
Environmental Law or Occupational Safety and Health Law, including those
consisting of or relating to:

2

--------------------------------------------------------------------------------

 a. any environmental, health or safety matter or condition (including on-site
    or off-site contamination, occupational safety and health and regulation of
    any chemical substance or product);

 b. any fine, penalty, judgment, award, settlement, legal or administrative
    proceeding, damages, loss, claim, demand or response, remedial or inspection
    cost or expense arising under any Environmental Law or Occupational Safety
    and Health Law;

 c. financial responsibility under any Environmental Law or Occupational Safety
    and Health Law for cleanup costs or corrective action, including any
    cleanup, removal, containment or other remediation or response actions
    ("Cleanup") required by any Environmental Law or Occupational Safety and
    Health Law (whether or not such Cleanup has been required or requested by
    any Governmental Body or any other Person) and for any natural resource
    damages; or

 d. any other compliance, corrective or remedial measure required under any
    Environmental Law or Occupational Safety and Health Law.

The terms "removal," "remedial" and "response action" include the types of
activities covered by the United States Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (CERCLA).

 

"Environmental Law"--any Legal Requirement that requires or relates to:

 a. advising appropriate authorities, employees or the public of intended or
    actual Releases of pollutants or hazardous substances or materials,
    violations of discharge limits or other prohibitions and the commencement of
    activities, such as resource extraction or construction, that could have
    significant impact on the Environment;

 b. preventing or reducing to acceptable levels the Release of pollutants or
    hazardous substances or materials into the Environment;

 c. reducing the quantities, preventing the Release or minimizing the hazardous
    characteristics of wastes that are generated;

 d. assuring that products are designed, formulated, packaged and used so that
    they do not present unreasonable risks to human health or the Environment
    when used or disposed of;

 e. protecting resources, species or ecological amenities;

 f. reducing to acceptable levels the risks inherent in the transportation of
    hazardous substances, pollutants, oil or other potentially harmful
    substances;

 g. cleaning up pollutants that have been Released, preventing the Threat of
    Release or paying the costs of such clean up or prevention; or

 h. making responsible parties pay private parties, or groups of them, for
    damages done to their health or the Environment or permitting self-appointed
    representatives of the public interest to recover for injuries done to
    public assets.

"ERISA"--the Employee Retirement Income Security Act of 1974.

 

"Exchange Act"--the Securities Exchange Act of 1934.

 

"Excluded Assets"--as defined in Section 2.2.

 

"Facilities"--any real property, leasehold or other interest in real property
currently owned or operated by Seller, including the Tangible Personal Property
used or operated by Seller at the respective locations of the Real Property
specified in Section 3.7. Notwithstanding the foregoing, for purposes of the
definitions of "Hazardous Activity" and "Remedial Action" and Sections 3.22 and
12.3, "Facilities" shall mean any real property, leasehold or other interest in
real property currently or formerly owned or operated by Seller, including the
Tangible Personal Property used or operated by Seller at the respective
locations of the Real Property specified in Section 3.7.

3

--------------------------------------------------------------------------------

"GAAP"--generally accepted accounting principles for financial reporting in the
United States, applied on a basis consistent with the basis on which the Balance
Sheet and the other financial statements referred to in Section 3.4 were
prepared.

 

"Governing Documents"--with respect to any particular entity, (a) if a
corporation, the articles or certificate of incorporation and the bylaws; (b) if
a general partnership, the partnership agreement and any statement of
partnership; (c) if a limited partnership, the limited partnership agreement and
the certificate of limited partnership; (d) if a limited liability company, the
articles of organization and operating agreement; (e) if another type of Person,
any other charter or similar document adopted or filed in connection with the
creation, formation or organization of the Person; (f) all equityholders'
agreements, voting agreements, voting trust agreements, joint venture
agreements, registration rights agreements or other agreements or documents
relating to the organization, management or operation of any Person or relating
to the rights, duties and obligations of the equityholders of any Person; and
(g) any amendment or supplement to any of the foregoing.

 

"Governmental Authorization"--any Consent, license, registration or permit
issued, granted, given or otherwise made available by or under the authority of
any Governmental Body or pursuant to any Legal Requirement.

 

"Governmental Body"--any:

 a. nation, state, county, city, town, borough, village, district or other
    jurisdiction;

 b. federal, state, local, municipal, foreign or other government;

 c. governmental or quasi-governmental authority of any nature (including any
    agency, branch, department, board, commission, court, tribunal or other
    entity exercising governmental or quasi-governmental powers);

 d. multinational organization or body;

 e. body exercising, or entitled or purporting to exercise, any administrative,
    executive, judicial, legislative, police, regulatory or taxing authority or
    power; or

 f. official of any of the foregoing.

"Ground Lease"--any long-term lease of land in which most of the rights and
benefits comprising ownership of the land and the improvements thereon or to be
constructed thereon, if any, are transferred to the tenant for the term thereof.

 

"Ground Lease Property"--any land, improvements and appurtenances subject to a
Ground Lease in favor of Seller.

 

"Hazardous Activity"--the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment or use (including any withdrawal or other
use of groundwater) of Hazardous Material in, on, under, about or from any of
the Facilities or any part thereof into the Environment and any other act,
business, operation or thing that increases the danger, or risk of danger, or
poses an unreasonable risk of harm, to persons or property on or off the
Facilities.

 

"Hazardous Material"--any substance, material or waste which is or will
foreseeably be regulated by any Governmental Body, including any material,
substance or waste which is defined as a "hazardous waste," "hazardous
material," "hazardous substance," "extremely hazardous waste," "restricted
hazardous waste," "contaminant," "toxic waste" or "toxic substance" under any
provision of Environmental Law, and including petroleum, petroleum products,
asbestos, presumed asbestos-containing material or asbestos-containing material,
urea formaldehyde and polychlorinated biphenyls.

 

"HSR Act"--the Hart-Scott-Rodino Antitrust Improvements Act.

 

"Improvements"--all buildings, structures, fixtures and improvements located on
the Land or included in the Assets, including those under construction.

4

--------------------------------------------------------------------------------

"Indemnified Person"--as defined in Section 12.8.

 

"Indemnifying Person"--as defined in Section 12.8.

 

"Intellectual Property" - as defined in Section 3.25(a).

 

"Intellectual Property Assets"--as defined in Section 3.25(a).

 

"Inventories"--all inventories of Seller, wherever located, including all
finished goods, work in process, raw materials, spare parts and all other
materials and supplies to be used or consumed by Seller in the production of
finished goods.

 

"IRS"--the United States Internal Revenue Service and, to the extent relevant,
the United States Department of the Treasury.

 

"Knowledge"--an individual will be deemed to have Knowledge of a particular fact
or other matter if:

 a. that individual is actually aware of that fact or matter; or

 b. a prudent individual could be expected to discover or otherwise become aware
    of that fact or matter in the course of conducting a reasonably
    comprehensive investigation regarding the accuracy of any representation or
    warranty contained in this Agreement.

A Person (other than an individual) will be deemed to have Knowledge of a
particular fact or other matter if any individual who is serving, or who has at
any time served, as a director, officer, partner, executor or trustee of that
Person (or in any similar capacity) has, or at any time had, Knowledge of that
fact or other matter (as set forth in (a) and (b) above), and any such
individual (and any individual party to this Agreement) will be deemed to have
conducted a reasonably comprehensive investigation regarding the accuracy of the
representations and warranties made herein by that Person or individual.

 

"Land"--all parcels and tracts of land in which Seller has an ownership
interest.

 

"Lease"--any Real Property Lease or any lease or rental agreement, license,
right to use or installment and conditional sale agreement to which Seller is a
party and any other Seller Contract pertaining to the leasing or use of any
Tangible Personal Property.

 

"Legal Requirement"--any federal, state, local, municipal, foreign,
international, multinational or other constitution, law, ordinance, principle of
common law, code, regulation, statute or treaty.

 

"Liability"--with respect to any Person, any liability or obligation of such
Person of any kind, character or description, whether known or unknown, absolute
or contingent, accrued or unaccrued, disputed or undisputed, liquidated or
unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person.\

 

"Material Adverse Effect" -- any change, effect or circumstance (such item, an
"Effect") that (a) is materially adverse to the assets, business, financial
condition or results of operations of a Person, taken as a whole, or (b)
materially impairs the ability of a party to consummate the Contemplated
Transaction; provided, however, that for purposes of clause (a) above, in no
event shall any of the following be taken into account in determining whether
there has been or will be a Material Adverse Effect: (A) any Effect that is the
result of general market or political factors or economic factors affecting the
economy as a whole, (B) any Effect that is the result of factors generally
affecting the industry or specific markets in which each of the parties compete,
(C) any Effect that is the result of an outbreak or escalation of hostilities
involving the United States, the declaration by the United States of a national
emergency or war, or the occurrences of any acts of terrorism or (D) any Effect
arising out of or resulting from actions contemplated by the parties in
connection with this Agreement or that is attributable to the announcement or
performance of this Agreement or the Contemplated Transactions (including a loss
of customers or employees, it being understood that this parenthetical shall not
create a presumption that any loss of a customer or employee is so
attributable).

5

--------------------------------------------------------------------------------

"Material Consents"--as defined in Section 8.3.

 

"Occupational Safety and Health Law"--any Legal Requirement designed to provide
safe and healthful working conditions and to reduce occupational safety and
health hazards, including the Occupational Safety and Health Act, and any
program, whether governmental or private (such as those promulgated or sponsored
by industry associations and insurance companies), designed to provide safe and
healthful working conditions.

 

"Order"--any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Body or arbitrator.

 

"Ordinary Course of Business"--an action taken by a Person will be deemed to
have been taken in the Ordinary Course of Business only if that action:

>  
> 
> (a) is consistent in nature, scope and magnitude with the past practices of
> such Person and is taken in the ordinary course of the normal, day-to-day
> operations of such Person;
> 
>  
> 
> (b) does not require authorization by the board of directors or shareholders
> of such Person (or by any Person or group of Persons exercising similar
> authority) and does not require any other separate or special authorization of
> any nature; and
> 
>  
> 
> (c) is similar in nature, scope and magnitude to actions customarily taken,
> without any separate or special authorization, in the ordinary course of the
> normal, day-to-day operations of other Persons that are in the same line of
> business as such Person.

"Part"--a part or section of the Disclosure Schedule.

 

"Permitted Encumbrances"--as defined in Section 3.9.

 

"Person"--an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture or other entity or a Governmental
Body.

 

"Proceeding"--any action, arbitration, audit, hearing, investigation, litigation
or suit (whether civil, criminal, administrative, judicial or investigative,
whether formal or informal, whether public or private) commenced, brought,
conducted or heard by or before, or otherwise involving, any Governmental Body
or arbitrator.

 

"Purchase Price"--as defined in Section 2.3.

 

"Real Property"--the Land and Improvements and all Appurtenances thereto and any
Ground Lease Property.

 

"Real Property Lease"--any Ground Lease or Space Lease.

 

"Record"--information that is inscribed on a tangible medium or that is stored
in an electronic or other medium and is retrievable in perceivable form.

"Related Person"--

 

> With respect to a particular individual:
> 
>  
> 
> > (a) each other member of such individual's Family;
> > 
> >  
> > 
> > (b) any Person that is directly or indirectly controlled by any one or more
> > members of such individual's Family;

6

--------------------------------------------------------------------------------

> > (c) any Person in which members of such individual's Family hold
> > (individually or in the aggregate) a Material Interest; and
> > 
> >  
> > 
> > (d) any Person with respect to which one or more members of such
> > individual's Family serves as a director, officer, partner, executor or
> > trustee (or in a similar capacity).
> 
> With respect to a specified Person other than an individual:
> 
>  
> 
> > (a) any Person that directly or indirectly controls, is directly or
> > indirectly controlled by or is directly or indirectly under common control
> > with such specified Person;
> > 
> >  
> > 
> > (b) any Person that holds a Material Interest in such specified Person;
> > 
> >  
> > 
> > (c) each Person that serves as a director, officer, partner, executor or
> > trustee of such specified Person (or in a similar capacity);
> > 
> >  
> > 
> > (d) any Person in which such specified Person holds a Material Interest; and
> > 
> >  
> > 
> > (e) any Person with respect to which such specified Person serves as a
> > general partner or a trustee (or in a similar capacity).

For purposes of this definition, (a) "control" (including "controlling,"
"controlled by," and "under common control with") means the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, and shall be construed as such term is used in the rules
promulgated under the Securities Act; (b) the "Family" of an individual includes
(i) the individual, (ii) the individual's spouse, (iii) any other natural person
who is related to the individual or the individual's spouse within the second
degree and (iv) any other natural person who resides with such individual; and
(c) "Material Interest" means direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act) of voting securities or other
voting interests representing at least ten percent (10%) of the outstanding
voting power of a Person or equity securities or other equity interests
representing at least ten percent (10%) of the outstanding equity securities or
equity interests in a Person.

 

"Release"--any release, spill, emission, leaking, pumping, pouring, dumping,
emptying, injection, deposit, disposal, discharge, dispersal, leaching or
migration on or into the Environment or into or out of any property.

 

"Remedial Action"--all actions, including any capital expenditures, required or
voluntarily undertaken (a) to clean up, remove, treat or in any other way
address any Hazardous Material or other substance; (b) to prevent the Release or
Threat of Release or to minimize the further Release of any Hazardous Material
or other substance so it does not migrate or endanger or threaten to endanger
public health or welfare or the Environment; (c) to perform pre-remedial studies
and investigations or post-remedial monitoring and care; or (d) to bring all
Facilities and the operations conducted thereon into compliance with
Environmental Laws and environmental Governmental Authorizations.

 

"Representative"--with respect to a particular Person, any director, officer,
manager, employee, agent, consultant, advisor, accountant, financial advisor,
legal counsel or other representative of that Person.

 

"Retained Liabilities"--as defined in Section 2.4(b).

 

"SEC"--the United States Securities and Exchange Commission.

 

"Securities Act"--as defined in Section 3.3.

 

"Seller"--as defined in the first paragraph of this Agreement.

 

"Seller Contract"--any Contract (a) under which Seller has or may acquire any
rights or benefits; (b) under which Seller has or may become subject to any
obligation or liability; or (c) by which Seller or any of the assets owned or
used by Seller is or may become bound.

 

"Shareholder"--as defined in the first paragraph of this Agreement.

7

--------------------------------------------------------------------------------

"Space Lease"--any lease or rental agreement pertaining to the occupancy of any
improved space on any Land.

 

"Subsidiary"--with respect to any Person (the "Owner"), any corporation or other
Person of which securities or other interests having the power to elect a
majority of that corporation's or other Person's board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred), are held by the Owner or one or more of its Subsidiaries.

 

"Tangible Personal Property"--all machinery, equipment, tools, furniture, office
equipment, computer hardware, supplies, materials, vehicles and other items of
tangible personal property (other than Inventories) of every kind owned or
leased by Seller (wherever located and whether or not carried on Seller's
books), together with any express or implied warranty by the manufacturers or
sellers or lessors of any item or component part thereof and all maintenance
records and other documents relating thereto.

 

"Tax"--any income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental, windfall profit,
customs, vehicle, airplane, boat, vessel or other title or registration, capital
stock, franchise, employees' income withholding, foreign or domestic
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, value added, alternative, add-on minimum and
other tax, fee, assessment, levy, tariff, charge or duty of any kind whatsoever
and any interest, penalty, addition or additional amount thereon imposed,
assessed or collected by or under the authority of any Governmental Body or
payable under any tax-sharing agreement or any other Contract.

 

"Tax Return"--any return (including any information return), report, statement,
schedule, notice, form, declaration, claim for refund or other document or
information filed with or submitted to, or required to be filed with or
submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.

 

"Third Party"--a Person that is not a party to this Agreement.

 

"Third-Party Claim"--any claim against any Indemnified Person by a Third Party,
whether or not involving a Proceeding.

 

"Threat of Release"--a reasonable likelihood of a Release that may require
action in order to prevent or mitigate damage to the Environment that may result
from such Release.

 

1.2 USAGE

 

(a) Interpretation. In this Agreement, unless a clear contrary intention
appears:

 

> (i) the singular number includes the plural number and vice versa;
> 
>  
> 
> (ii) reference to any Person includes such Person's successors and assigns
> but, if applicable, only if such successors and assigns are not prohibited by
> this Agreement, and reference to a Person in a particular capacity excludes
> such Person in any other capacity or individually;
> 
>  
> 
> (iii) reference to any gender includes each other gender;
> 
>  
> 
> (iv) reference to any agreement, document or instrument means such agreement,
> document or instrument as amended or modified and in effect from time to time
> in accordance with the terms thereof;
> 
>  
> 
> (v) reference to any Legal Requirement means such Legal Requirement as
> amended, modified, codified, replaced or reenacted, in whole or in part, and
> in effect from time to time, including rules and regulations promulgated
> thereunder, and reference to any section or other provision of any Legal
> Requirement means that provision of such Legal Requirement from time to time
> in effect and constituting the substantive amendment, modification,
> codification, replacement or reenactment of such section or other provision;

8

--------------------------------------------------------------------------------

> (vi) "hereunder," "hereof," "hereto," and words of similar import shall be
> deemed references to this Agreement as a whole and not to any particular
> Article, Section or other provision hereof;
> 
>  
> 
> (vii) "including" (and with correlative meaning "include") means including
> without limiting the generality of any description preceding such term;
> 
>  
> 
> (viii) "or" is used in the inclusive sense of "and/or";
> 
>  
> 
> (ix) with respect to the determination of any period of time, "from" means
> "from and including" and "to" means "to but excluding"; and
> 
>  
> 
> (x) references to documents, instruments or agreements shall be deemed to
> refer as well to all addenda, exhibits, schedules or amendments thereto.
> 
>  

(b) Accounting Terms and Determinations. Unless otherwise specified herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP.

 

(c) Legal Representation of the Parties. This Agreement was negotiated by the
parties with the benefit of legal representation, and any rule of construction
or interpretation otherwise requiring this Agreement to be construed or
interpreted against any party shall not apply to any construction or
interpretation hereof.

 

2. SALE AND TRANSFER OF ASSETS; CLOSING

 

2.1 ASSETS TO BE SOLD

 

Upon the terms and subject to the conditions set forth in this Agreement, at the
Closing, but effective as of the Effective Time, Seller shall sell, convey,
assign, transfer and deliver to Buyer, and Buyer shall purchase and acquire from
Seller, free and clear of any Encumbrances other than Permitted Encumbrances,
all of Seller's right, title and interest in and to all of Seller's property and
assets, real, personal or mixed, tangible and intangible, of every kind and
description, wherever located, including the following (but excluding the
Excluded Assets):

 

> (a) all Real Property, if any;
> 
>  
> 
> (b) all Tangible Personal Property, including, but not limited to, those items
> described in Part 2.1(b);
> 
>  
> 
> (c) all Inventories, if any;
> 
>  
> 
> (d) all Accounts Receivable;
> 
>  
> 
> (e) all Seller Contracts, including those listed in Part 3.20(a), and all
> outstanding offers or solicitations made by or to Seller to enter into any
> Contract;
> 
>  
> 
> (f) all Governmental Authorizations and all pending applications therefor or
> renewals thereof, in each case to the extent transferable to Buyer, including
> those listed in Part 3.17(b);
> 
>  
> 
> (g) all data and Records related to the operations of Seller, including client
> and customer lists and Records, referral sources, research and development
> reports and Records, production reports and Records, service and warranty
> Records, equipment logs, operating guides and manuals, financial and
> accounting Records, creative materials, advertising materials, promotional
> materials, studies, reports, correspondence and other similar documents and
> Records and, subject to Legal Requirements, copies of all personnel Records;
> 
>  
> 
> (h) all of the intangible rights and property of Seller, including
> Intellectual Property Assets, going concern value, goodwill, telephone,
> telecopy and e-mail addresses and listings;

9

--------------------------------------------------------------------------------

> (i) all insurance policies and rights thereunder, all insurance benefits,
> including rights and proceeds, arising from or relating to the Assets or the
> Assumed Liabilities prior to the Effective Time, unless expended in accordance
> with this Agreement;
> 
>  
> 
> (j) all claims of Seller against third parties relating to the Assets, whether
> choate or inchoate, known or unknown, contingent or noncontingent; and
> 
>  
> 
> (k) all rights of Seller relating to deposits and prepaid expenses, claims for
> refunds and rights to offset in respect thereof that are not listed in Part
> 2.2(d);
> 
>  
> 
> (l) all cash, cash equivalents and short-term investments;
> 
>  
> 
> (m) those rights relating to deposits and prepaid expenses and claims for
> refunds and rights to offset in respect thereof;
> 
>  
> 
> (n) all rights in connection with and assets of the Employee Plans;

All of the property and assets to be transferred to Buyer hereunder are herein
referred to collectively as the "Assets."

Notwithstanding the foregoing, the transfer of the Assets pursuant to this
Agreement shall not include the assumption of any Liability related to the
Assets unless Buyer expressly assumes that Liability pursuant to Section 2.4(a).

 

2.2 EXCLUDED ASSETS

 

Notwithstanding anything to the contrary contained in Section 2.1 or elsewhere
in this Agreement, the following assets of Seller (collectively, the "Excluded
Assets") are not part of the sale and purchase contemplated hereunder, are
excluded from the Assets and shall remain the property of Seller after the
Closing:

 

> (a) all minute books, stock Records and corporate seals;
> 
>  
> 
> (b) the shares of capital stock of Seller held in treasury;
> 
>  
> 
> (c) all personnel Records and other Records that Seller is required by law to
> retain in its possession, if any (copies of which shall be transferred to
> Buyer);
> 
>  
> 
> (d) all claims for refund of Taxes and other governmental charges of whatever
> nature;
> 
>  
> 
> (e) all rights of Seller under this Agreement, the Bill of Sale, and the
> Assignment and Assumption Agreement; and
> 
>  
> 
> (f) the property and assets expressly designated in Part 2.2(f), if any.

2.3 CONSIDERATION

 

Subject to the terms and conditions herein set forth, in consideration for the
transfer to the Buyer of the Assets, at the Closing:

 

(a) the Parent shall issue and deliver to Seller Fourteen Million (14,000,000)
shares of its common stock, $0.001 par value (the "Common Stock"), which, upon
issuance, will represent approximately twelve percent (12%) of the total number
of issued and outstanding shares of the Parent's Common Stock on a Diluted
Basis; and

 

(b) the Buyer shall assume selected liabilities.

 

The consideration set forth in paragraphs (a) and (b) above shall collectively
be referred to herein as the "Purchase Price."

10

--------------------------------------------------------------------------------

2.4 LIABILITIES

 

(a) Assumed Liabilities. On the Closing Date, but effective as of the Effective
Time, Buyer shall assume and agree to discharge only the following Liabilities
of Seller (the "Assumed Liabilities"):

 

> (i) any trade account payable reflected on the Balance Sheet (other than a
> trade account payable to any Shareholder or a Related Person of Seller or any
> Shareholder) that remains unpaid at and is not delinquent as of the Effective
> Time;
> 
>  
> 
> (ii) any trade account payable (other than a trade account payable to any
> Shareholder or a Related Person of Seller or any Shareholder) incurred by
> Seller in the Ordinary Course of Business between the date of the Balance
> Sheet and the Effective Time that remains unpaid at and is not delinquent as
> of the Effective Time;
> 
>  
> 
> (iii) any Liability to Seller's customers incurred by Seller in the Ordinary
> Course of Business for nondelinquent orders outstanding as of the Effective
> Time reflected on Seller's books (other than any Liability arising out of or
> relating to a Breach that occurred prior to the Effective Time);
> 
>  
> 
> (iv) any Liability to Seller's customers under written warranty agreements in
> the forms disclosed in Part 2.4(a)(iv) given by Seller to its customers in the
> Ordinary Course of Business prior to the Effective Time (other than any
> Liability arising out of or relating to a Breach that occurred prior to the
> Effective Time);
> 
>  
> 
> (v) any Liability arising after the Effective Time under the Seller Contracts
> described in Part 3.20(a) (other than any Liability arising out of or relating
> to a Breach that occurred prior to the Effective Time);
> 
>  
> 
> (vi) any Liability of Seller arising after the Effective Time under any Seller
> Contract included in the Assets that is entered into by Seller after the date
> hereof in accordance with the provisions of this Agreement (other than any
> Liability arising out of or relating to a Breach that occurred prior to the
> Effective Time); and
> 
>  
> 
> (vii) any Liability of Seller described in Part 2.4(a)(vii), if any.

(b) Retained Liabilities. The Retained Liabilities shall remain the sole
responsibility of and shall be retained, paid, performed and discharged solely
by Seller. "Retained Liabilities" shall mean every Liability of Seller other
than the Assumed Liabilities, including:

 

> (i) any Liability under any Contract assumed by Buyer pursuant to Section
> 2.4(a) that arises after the Effective Time but that arises out of or relates
> to any Breach that occurred prior to the Effective Time;
> 
>  
> 
> (ii) any Liability for Taxes, including (A) any Taxes arising as a result of
> Seller's operation of its business or ownership of the Assets prior to the
> Effective Time, (B) any Taxes that will arise as a result of the sale of the
> Assets pursuant to this Agreement and (C) any deferred Taxes of any nature;
> 
>  
> 
> (iii) any Liability under any Contract not assumed by Buyer under Section
> 2.4(a), including any Liability arising out of or relating to Seller's credit
> facilities or any security interest related thereto;
> 
>  
> 
> (iv) any Environmental, Health and Safety Liabilities arising out of or
> relating to the operation of Seller's business or Seller's leasing, ownership
> or operation of real property;
> 
>  
> 
> (v) any Liability under the Employee Plans or relating to payroll, vacation,
> sick leave, workers' compensation, unemployment benefits, pension benefits,
> employee stock option or profit-sharing plans, health care plans or benefits
> or any other employee plans or benefits of any kind for Seller's employees or
> former employees or both;

11

--------------------------------------------------------------------------------

> (vi) any Liability under any employment, severance, retention or termination
> agreement with any employee of Seller or any of its Related Persons;
> 
>  
> 
> (vii) any Liability arising out of or relating to any employee grievance
> whether or not the affected employees are hired by Buyer;
> 
>  
> 
> (viii) any Liability of Seller to any Shareholder or Related Person of Seller
> or any Shareholder;
> 
>  
> 
> (ix) any Liability to indemnify, reimburse or advance amounts to any officer,
> director, employee or agent of Seller;
> 
>  
> 
> (x) any Liability to distribute to any of Seller's shareholder or otherwise
> apply all or any part of the consideration received hereunder;
> 
>  
> 
> (xi) any Liability arising out of any Proceeding pending as of the Effective
> Time;
> 
>  
> 
> (xii) any Liability arising out of any Proceeding commenced after the
> Effective Time and arising out of or relating to any occurrence or event
> happening prior to the Effective Time;
> 
>  
> 
> (xiii) any Liability arising out of or resulting from Seller's compliance or
> noncompliance with any Legal Requirement or Order of any Governmental Body;
> 
>  
> 
> (xiv) any Liability of Seller under this Agreement or any other document
> executed in connection with the Contemplated Transactions;
> 
>  
> 
> (xv) any Liability of Seller based upon Seller's acts or omissions occurring
> after the Effective Time;
> 
>  
> 
> (xvi) any Liability set forth in Part 2.4(b)(xvi), if any.

2.5 ALLOCATION

 

The Purchase Price shall be allocated in accordance in such manner as may be
mutually agreed upon by Seller and Buyer in accordance with Section 1060 of the
IRS Code, and shall be accomplished within sixty (60) days of the Closing Date.
The parties shall file their respective income tax returns and all forms
required by the above code section in accordance and consistent with such
allocation.

 

2.6 CLOSING

 

The purchase and sale provided for in this Agreement (the "Closing") will take
place at the offices of Richardson & Patel LLP, 10900 Wilshire Boulevard, Suite
500, Los Angeles, California commencing at 10:00 a.m. (local time) on the later
of (a) the date of this Agreement; or (b) such date on which all of the closing
conditions have been satisfied as is mutually agreeable to the Buyer and the
Seller. Subject to the provisions of Article 10, failure to consummate the
purchase and sale provided for in this Agreement on the date and time and at the
place determined pursuant to this Section 2.6 will not result in the termination
of this Agreement and will not relieve any party of any obligation under this
Agreement. In such a situation, the Closing will occur as soon as practicable,
subject to Article 10.

 

2.7 CLOSING OBLIGATIONS

 

In addition to any other documents to be delivered under other provisions of
this Agreement, at the Closing:

12

--------------------------------------------------------------------------------

(a) Seller and Shareholders, as the case may be, shall deliver to Buyer for the
transfer, filing or recording thereof:

 

> (i) a bill of sale for all of the Assets that are Tangible Personal Property
> in the form of Exhibit 2.7(a)(i) (the "Bill of Sale") executed by Seller;
> 
>  
> 
> (ii) an assignment of all of the Assets that are intangible personal property
> in the form of Exhibit 2.7(a)(ii), which assignment shall also contain Buyer's
> undertaking and assumption of the Assumed Liabilities (the "Assignment and
> Assumption Agreement") executed by Seller;
> 
>  
> 
> (iii) for each interest in Real Property identified on Part 3.7 (b), an
> Assignment and Assumption of Lease in a form mutually acceptable to the
> parties and executed by Seller; provided, however, the Closing shall not be
> delayed in the event that Seller is unable to satisfy its obligations under
> this Section 2.7(a)(iii). In such event, Seller covenants that it shall
> provide Buyer with the Assignment and Assumption of Lease agreements promptly
> after the Closing Date;
> 
>  
> 
> (iv) assignments of all Intellectual Property Assets and separate assignments
> of all registered Marks, Patents and Copyrights, if any, in form and substance
> satisfactory to Buyer and its legal counsel and executed by Seller;
> 
>  
> 
> (v) such other deeds, bills of sale, assignments, certificates of title,
> documents and other instruments of transfer and conveyance as may reasonably
> be requested by Buyer, each in form and substance satisfactory to Buyer and
> its legal counsel and executed by Seller;
> 
>  
> 
> (vi) a certificate executed by Seller and the Shareholder as to the accuracy
> of their representations and warranties as of the date of this Agreement and
> as of the Closing in accordance with Section 8.1 and as to their compliance
> with and performance of their covenants and obligations to be performed or
> complied with at or before the Closing in accordance with Section 8.2; and
> 
>  
> 
> (vii) a certificate of the Secretary of Seller certifying, as complete and
> accurate as of the Closing, attached copies of the Governing Documents of
> Seller, certifying and attaching all requisite resolutions or actions of
> Seller's board of directors and shareholders approving the execution and
> delivery of this Agreement and the consummation of the Contemplated
> Transactions and certifying to the incumbency and signatures of the officers
> of Seller executing this Agreement and any other document relating to the
> Contemplated Transactions.

(b) Buyer shall deliver to Seller and Shareholder, as the case may be:

 

> (i) stock certificates legended as provided herein representing the Shares;
> 
>  
> 
> (ii) the Assignment and Assumption Agreement executed by Buyer; and
> 
>  
> 
> (iii) a certificate executed by Buyer as to the accuracy of its
> representations and warranties as of the date of this Agreement and as of the
> Closing in accordance with Section 9.1 and as to its compliance with and
> performance of its covenants and obligations to be performed or complied with
> at or before the Closing in accordance with Section 9.2.

2.8 CONSENTS

 

(a) If there are any Material Consents that have not yet been obtained (or
otherwise are not in full force and effect) as of the Closing, in the case of
each Seller Contract as to which such Material Consents were not obtained (or
otherwise are not in full force and effect) (the "Restricted Material
Contracts"), Buyer may waive the closing conditions as to any such Material
Consent and either:

 

> (i) elect to have Seller continue its efforts to obtain the Material Consents;
> or

13

--------------------------------------------------------------------------------

> (ii) elect to have Seller retain that Restricted Material Contract and all
> Liabilities arising therefrom or relating thereto.

If Buyer elects to have Seller continue its efforts to obtain any Material
Consents and the Closing occurs, notwithstanding Sections 2.1 and 2.4, neither
this Agreement nor the Assignment and Assumption Agreement nor any other
document related to the consummation of the Contemplated Transactions shall
constitute a sale, assignment, assumption, transfer, conveyance or delivery or
an attempted sale, assignment, assumption, transfer, conveyance or delivery of
the Restricted Material Contracts, and following the Closing, the parties shall
use Best Efforts, and cooperate with each other, to obtain the Material Consent
relating to each Restricted Material Contract as quickly as practicable. Pending
the obtaining of such Material Consents relating to any Restricted Material
Contract, the parties shall cooperate with each other in any reasonable and
lawful arrangements designed to provide to Buyer the benefits of use of the
Restricted Material Contract for its term (or any right or benefit arising
thereunder, including the enforcement for the benefit of Buyer of any and all
rights of Seller against a third party thereunder). Once a Material Consent for
the sale, assignment, assumption, transfer, conveyance and delivery of a
Restricted Material Contract is obtained, Seller shall promptly assign,
transfer, convey and deliver such Restricted Material Contract to Buyer, and
Buyer shall assume the obligations under such Restricted Material Contract
assigned to Buyer from and after the date of assignment to Buyer pursuant to a
special-purpose assignment and assumption agreement substantially similar in
terms to those of the Assignment and Assumption Agreement (which special-purpose
agreement the parties shall prepare, execute and deliver in good faith at the
time of such transfer, all at no additional cost to Buyer).

 

(b) If there are any Consents not set forth in the Disclosure Schedule necessary
for the assignment and transfer of any Seller Contracts to Buyer (the
"Nonmaterial Consents") which have not yet been obtained (or otherwise are not
in full force and effect) as of the Closing, Buyer shall elect at the Closing,
in the case of each of the Seller Contracts as to which such Nonmaterial
Consents were not obtained (or otherwise are not in full force and effect) (the
"Restricted Nonmaterial Contracts"), whether to:

 

> (i) accept the assignment of such Restricted Nonmaterial Contract, in which
> case, as between Buyer and Seller, such Restricted Nonmaterial Contract shall,
> to the maximum extent practicable and notwithstanding the failure to obtain
> the applicable Nonmaterial Consent, be transferred at the Closing pursuant to
> the Assignment and Assumption Agreement as elsewhere provided under this
> Agreement; or
> 
>  
> 
> (ii) reject the assignment of such Restricted Nonmaterial Contract, in which
> case, notwithstanding Sections 2.1 and 2.4, (A) neither this Agreement nor the
> Assignment and Assumption Agreement nor any other document related to the
> consummation of the Contemplated Transactions shall constitute a sale,
> assignment, assumption, conveyance or delivery or an attempted sale,
> assignment, assumption, transfer, conveyance or delivery of such Restricted
> Nonmaterial Contract, and (B) Seller shall retain such Restricted Nonmaterial
> Contract and all Liabilities arising therefrom or relating thereto.

3. REPRESENTATIONS AND WARRANTIES OF SELLER AND SHAREHOLDER

 

Seller and Shareholder represent and warrant, jointly and severally, to Buyer as
follows:

 

3.1 ORGANIZATION AND GOOD STANDING

 

(a) Seller is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, with full
corporate power and authority to conduct its business as it is now being
conducted, to own or use the properties and assets that it purports to own or
use, and to perform all its obligations under the Seller Contracts. Seller is
duly qualified to do business as a foreign corporation and is in good standing
under the laws of each state or other jurisdiction in which either the ownership
or use of the properties owned or used by it, or the nature of the activities
conducted by it, requires such qualification.

 

(b) Complete and accurate copies of the Governing Documents of Seller, as
currently in effect, have been delivered to Buyer.

 

(c) Seller has no Subsidiary and does not own any shares of capital stock or
other securities of any other Person.

14

--------------------------------------------------------------------------------

3.2 ENFORCEABILITY; AUTHORITY; NO CONFLICT

 

(a) This Agreement constitutes the legal, valid and binding obligation of Seller
and Shareholder, enforceable against each of them in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting the enforcement of creditors' rights generally or by equitable
principles relating to enforceability (regardless of whether considered in a
proceeding at law or in equity). Upon the execution and delivery by Seller and
Shareholder of the Assignment and Assumption Agreement and each other agreement
to be executed or delivered by any or all of Seller and Shareholder at the
Closing (collectively, the "Seller's Closing Documents"), each of Seller's
Closing Documents will constitute the legal, valid and binding obligation of the
Seller and the Shareholder, enforceable against each of them in accordance with
its terms. Seller has the absolute and unrestricted right, power and authority
to execute and deliver this Agreement and the Seller's Closing Documents to
which it is a party and to perform its obligations under this Agreement and the
Seller's Closing Documents, and such action has been duly authorized by all
necessary action by Seller's shareholders and board of directors. Shareholder
has all necessary legal capacity to enter into this Agreement and the Seller's
Closing Documents to which such Shareholder is a party and to perform his
obligations hereunder and thereunder. By his execution of this Agreement and the
Seller's Closing Documents, Shareholder, being the sole shareholder of Seller,
is thereby authorizing (i) the execution and delivery of this Agreement and the
Seller's Closing Documents, and (ii) the Contemplated Transactions.

 

(b) Except as set forth in Part 3.2(b), neither the execution nor delivery of
this Agreement nor the consummation or performance of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time):

 

> (i) Breach (A) any provision of any of the Governing Documents of Seller or
> (B) any resolution adopted by the board of directors or the shareholders of
> Seller;
> 
>  
> 
> (ii) Breach or give any Governmental Body or other Person the right to
> challenge any of the Contemplated Transactions or to exercise any remedy or
> obtain any relief under any Legal Requirement or any Order to which Seller or
> Shareholder, or any of the Assets, may be subject;
> 
>  
> 
> (iii) contravene, conflict with or result in a violation or breach of any of
> the terms or requirements of, or give any Governmental Body the right to
> revoke, withdraw, suspend, cancel, terminate or modify, any Governmental
> Authorization that is held by Seller or that otherwise relates to the Assets
> or to the business of Seller;
> 
>  
> 
> (iv) cause Buyer to become subject to, or to become liable for the payment of,
> any Tax;
> 
>  
> 
> (v) Breach any provision of, or give any Person the right to declare a default
> or exercise any remedy under, or to accelerate the maturity or performance of,
> or payment under, or to cancel, terminate or modify, any Seller Contract;
> 
>  
> 
> (vi) result in the imposition or creation of any Encumbrance upon or with
> respect to any of the Assets; or
> 
>  
> 
> (vii) result in any shareholder of the Seller having the right to exercise
> dissenters' appraisal rights.

(c) Except as set forth in Part 3.2(c), neither Seller nor Shareholder is
required to give any notice to or obtain any Consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the Contemplated Transactions.

15

--------------------------------------------------------------------------------

3.3 CAPITALIZATION

 

The authorized equity securities of Seller consist of One Hundred Thousand
(100,000) shares of common stock, par value one dollars ($1.00) per share, of
which One Thousand (1,000) shares are issued and outstanding. All of the issued
and outstanding shares of Seller's common stock are owned by Shareholder.
Shareholder is and will be on the Closing Date the record and beneficial owner
and holder of the shares owned by him, free and clear of all Encumbrances. There
are no Contracts relating to the issuance, sale or transfer of any equity
securities or other securities of Seller. None of the outstanding equity
securities of Seller was issued in violation of the Securities Act of 1933, as
amended (the "Securities Act"), or any other Legal Requirement.

 

3.4 FINANCIAL STATEMENTS

 

Seller has delivered to Buyer an audited balance sheet of Seller as of August
30, 2004 (including the notes thereto, the "Balance Sheet"), and the related
audited statements of income, changes in shareholders' equity and cash flows for
the twelve months ended August 30, 2004. Such financial statements fairly
present the financial condition and the results of operations, changes in
shareholders' equity and cash flows of Seller as at the respective dates of and
for the periods referred to in such financial statements, all in accordance with
GAAP. The financial statements referred to in this Section 3.4 reflect and will
reflect the consistent application of such accounting principles throughout the
periods involved, except as disclosed in the notes to such financial statements.
The financial statements have been and will be prepared from and are in
accordance with the accounting Records of Seller.

 

3.5 BOOKS AND RECORDS

 

The books of account and other financial Records of Seller, all of which have
been made available to Buyer, are complete and correct and represent actual,
bona fide transactions and have been maintained in accordance with sound
business practices and the requirements of Section 13(b)(2) of the Exchange Act
(regardless of whether the Seller is subject to that Section or not), including
the maintenance of an adequate system of internal controls. The minute books of
Seller, all of which have been made available to Buyer, contain accurate and
complete Records of all meetings held of, and corporate action taken by, the
shareholders, the board of directors and committees of the board of directors of
Seller, and no meeting of any such shareholders, board of directors or committee
has been held for which minutes have not been prepared or are not contained in
such minute books.

 

3.6 SUFFICIENCY OF ASSETS

 

The Assets (a) constitute all of the assets, tangible and intangible, of any
nature whatsoever, necessary to operate Seller's business in the manner
presently operated by Seller and (b) include all of the operating assets of
Seller.

 

3.7 NO REAL PROPERTY.

 

Seller does not own any Real Property.

 

3.8 DESCRIPTION OF LEASED REAL PROPERTY

 

Part 3.8 contains an accurate description (by location, name of lessor, date of
Lease and term expiry date) of all Real Property Leases in which Seller has an
interest.

 

3.9 TITLE TO ASSETS; ENCUMBRANCES

 

(a) Intentionally omitted.

 

(b) Seller owns good and transferable title to all of the other Assets free and
clear of any Encumbrances other than those described in Part 3.9(b) ("Non-Real
Estate Encumbrances"). Seller warrants to Buyer that, at the time of Closing,
all other Assets shall be free and clear of all Non-Real Estate Encumbrances
other than those identified on Part 3.9(b) as acceptable to Buyer ("Permitted
Non-Real Estate Encumbrances" and, together with the Permitted Real Estate
Encumbrances, "Permitted Encumbrances").

16

--------------------------------------------------------------------------------

3.10 INTENTIONALLY OMITTED

 

3.11 INTENTIONALLY OMITTED

 

3.12 INTENTIONALLY OMITTED

 

3.13 NO UNDISCLOSED LIABILITIES

 

Except as set forth in Part 3.13, Seller has no Liability except for Liabilities
reflected or reserved against in the Balance Sheet and current liabilities
incurred in the Ordinary Course of Business of Seller since the date of the
Balance Sheet.

 

3.14 TAXES

 

(a) Seller has filed all Tax Returns that it was required to file and all such
Tax Returns were complete and accurate and such Tax Returns have been made
available to Buyer.

 

(b) Except as set forth in Part 3.14(b), Seller has paid all Taxes due and
payable. Seller has no actual or potential liability for any Tax obligation of
any taxpayer other than Seller, including any obligation under any tax sharing
agreement or under Treasury Regulations Section 1.1502-6 or any similar
provision of law.

 

(c) Seller has withheld or collected all Taxes that Seller is required by law to
withhold or collect and, to the extent required, has paid such Taxes to the
proper government entity.

 

(d) No examination or audit of any Tax Return of Seller by any Governmental Body
is currently in progress or, to the knowledge of Seller, threatened. Seller has
not waived any statute of limitations with respect to Taxes or agreed to an
extension of time with respect to a Tax assessment or deficiency affecting
Seller, which waiver or extension of time is currently outstanding.

 

3.15 NO MATERIAL ADVERSE CHANGE

 

Since the date of the Balance Sheet, there has not been any material adverse
change in the business, operations, prospects, assets, results of operations or
condition (financial or other) of Seller, and no event has occurred or
circumstance exists that may result in such a material adverse change.

 

3.16 EMPLOYEES AND EMPLOYEE BENEFITS

 

(a) Part 3.16(a) lists each of the following for each employee of Seller: name,
job position, and hire date for the current fiscal year. None of the employees
listed on Part 3.16(a) has given Seller notice of his intention to resign his
position with Seller and Seller has no knowledge of any intent by any employee
to resign his position. Seller has no current plans to increase the salary or
other compensation payable to any of its employees. Seller has performed, or as
of the Closing Date will have performed all of its obligations with respect to
its employees and is in compliance with all Legal Requirements relating to
employment. Except as set forth in Part 3.16, Seller has no liability or
obligation to pay any salary or other compensation or to provide any insurance
or other benefits to any former employee. There is no pending or, to the
knowledge of Seller, threatened action, suit, hearing, investigation, charge,
claim or demand against or involving Seller before any court, arbitrator or
governmental authority relating to Seller's employment of any current or former
employees. Seller is not a party to any collective bargaining agreement and
Seller has no knowledge of any organization effort presently being made or
threatened by or on behalf of any labor union with respect to the employees of
Seller. No work stoppage, strike or other labor dispute is presently pending or,
to Seller's knowledge, threatened. No director, officer, employee or consultant
of Seller is party to any Contract or subject to any Order that would prohibit
or interfere with such Person's performance of his duties in such capacity to
Seller.

17

--------------------------------------------------------------------------------

(b) Part 3.16(b) lists all of the following items which are applicable to
Seller: (i) employment Contracts with any employee, officer or director; and
(ii) all Employee Plans of which Seller is a party or has obligations
thereunder. Seller has no current plans to amend or modify the terms or
provisions of any of such Contracts or arrangement or Employee Plans or to adopt
any new or additional arrangements or plans of a similar nature. All such
Contracts, arrangements, and Employee Plans are in full force and effect, and
neither Seller nor, to Seller's knowledge, any other Person is in default under
them. There are no claims of default and, to Seller's knowledge, there are no
facts or conditions which if continued, will result in a default under these
Contracts, arrangements, or Employee Plans. Seller has no employer benefit plan
that is a pension plan subject to Title IV of ERISA, and is not and has never
been a party to any multi-employer plan (as defined in Section 3(37) of ERISA).
Seller has complied with all applicable laws for each of its respective employee
benefit plans, including the provisions of ERISA, if and to the extent
applicable. There are no pending or, to Seller's knowledge, threatened claims by
or on behalf of any such Employee Plans, or otherwise involving any such
Employee Plans that allege a breach of fiduciary duties or violation of other
applicable Legal Requirements, nor is there, to Seller's knowledge, any basis
for such a claim. Seller has made full and timely payment of all amounts
required to be contributed under the terms of each Employee Plan and applicable
Legal Requirements or required to be paid as expenses under such Employee Plans.
Each Employee Plan which is a pension benefit plan (as defined in Section 3(2)
of ERISA) meets the requirements of a "qualified plan" under Section 401(a) of
the Code, has received a favorable determination letter from the Internal
Revenue Service that it is a "qualified plan," and Seller has no knowledge of
any facts or circumstances that could result in the disqualification of the
plan. Seller has heretofore delivered to Buyer true and complete copies of all
such Contracts, arrangements, and Employee Plans, and with respect to any
Employee Plans, the related plan document, summary plan description,
determination letter and other plan related documents, and no amendments,
modification or changes have been made thereto since the date of delivery.

 

3.17 COMPLIANCE WITH LEGAL REQUIREMENTS; GOVERNMENTAL AUTHORIZATIONS

 

Except as set forth in Part 3.17:

 

(i) Seller, and the conduct and operations of its business, are in compliance
with each Legal Requirement, except for any violations or defaults that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect.

 

(ii) No event has occurred or circumstance exists that (with or without notice
or lapse of time) (A) may constitute or result in a violation by Seller of, or a
failure on the part of Seller to comply with, any Legal Requirement or (B) may
give rise to any obligation on the part of Seller to undertake, or to bear all
or any portion of the cost of, any remedial action of any nature.

 

(iii) Seller has not received any notice or other communication (whether oral or
written) from any Governmental Body or any other Person regarding (A) any
actual, alleged, possible or potential violation of, or failure to comply with,
any Legal Requirement or (B) any actual, alleged, possible or potential
obligation on the part of Seller to undertake, or to bear all or any portion of
the cost of, any remedial action of any nature.

 

3.18 LEGAL PROCEEDINGS; ORDERS

 

Except as set forth in Part 3.18, there are no claims, actions, suits,
investigations, hearings or other Proceedings pending, or to the knowledge of
Seller, threatened, at law or in equity, in any court or before any arbitrator
or before or by any Governmental Body against or involving Seller or any of its
assets or properties or its business, or any of Seller's current or former
officers, directors or employees in their capacities as such. Except as set
forth in Part 3.18, there is no Order applicable to Seller or any of its assets
or properties or its business or any of Seller's current or former officers,
directors or employees in their capacities as such.

18

--------------------------------------------------------------------------------

3.19 ABSENCE OF CERTAIN CHANGES AND EVENTS

 

Except as set forth in Part 3.19, since the date of the Balance Sheet, Seller
has conducted its business only in the Ordinary Course of Business and there has
not been any:

 

(a) change in Seller's authorized or issued capital stock, grant of any stock
option or right to purchase shares of capital stock of Seller or issuance of any
security convertible into such capital stock, or declaration or payment of any
dividend or declaration or making of any distribution to its shareholders;

 

(b) amendment to the Governing Documents of Seller;

 

(c) payment (except in the Ordinary Course of Business) or increase by Seller of
any bonuses, salaries or other compensation to any shareholder, director,
officer or employee or entry into any employment, severance or similar Contract
with any director, officer or employee;

 

(d) adoption of, amendment to or increase in the payments to or benefits under,
any Employee Plan;

 

(e) material damage to or destruction or loss of any Asset, whether or not
covered by insurance, or creation or assumption of any Lien on any Asset;

 

(f) entry into, termination of or receipt of notice of termination of (i) any
license, distributorship, dealer, sales representative, joint venture, credit or
similar Contract to which Seller is a party, or (ii) any Contract or transaction
involving a total remaining commitment by Seller of at least Fifty Thousand
($50,000);

 

(g) sale (other than sales of Inventories in the Ordinary Course of Business),
lease or other disposition of any Asset or property of Seller (including the
Intellectual Property Assets) or the creation of any Encumbrance on any Asset;

 

(h) cancellation or waiver of any claims or rights with a value to Seller in
excess of Fifty Thousand Dollars ($50,000);

 

(i) indication by any customer or supplier of an intention to discontinue or
change the terms of its relationship with Seller;

 

(j) material change in the accounting methods used by Seller; or

 

(k) Contract by Seller to do any of the foregoing.

 

3.20 CONTRACTS; NO DEFAULTS

 

(a) Part 3.20(a) contains an accurate and complete list, and Seller has
delivered to Buyer accurate and complete copies, of:

 

> (i) each Seller Contract that involves performance of services or delivery of
> goods or materials by Seller of an amount or value in excess of Fifty Thousand
> dollars ($50,000);
> 
>  
> 
> (ii) each Seller Contract that involves performance of services or delivery of
> goods or materials to Seller of an amount or value in excess of Fifty Thousand
> dollars ($50,000);
> 
>  
> 
> (iii) each Seller Contract that was not entered into in the Ordinary Course of
> Business and that involves expenditures or receipts of Seller in excess of
> Fifty Thousand dollars ($50,000);
> 
>  
> 
> (iv) each Seller Contract affecting the ownership of, leasing of, title to,
> use of or any leasehold or other interest in any real or personal property
> (except personal property leases and installment and conditional sales
> agreements having a value per item or aggregate payments of less than Fifty
> Thousand dollars ($50,000); and with a term of less than one year);

19

--------------------------------------------------------------------------------

> (v) each Seller Contract with any labor union or other employee representative
> of a group of employees relating to wages, hours and other conditions of
> employment;
> 
>  
> 
> (vi) each Seller Contract (however named) involving a sharing of profits,
> losses, costs or liabilities by Seller with any other Person;
> 
>  
> 
> (vii) each Seller Contract containing covenants that in any way purport to
> restrict Seller's business activity or limit the freedom of Seller to engage
> in any line of business or to compete with any Person;
> 
>  
> 
> (viii) each Seller Contract providing for payments to or by any Person based
> on sales, purchases or profits, other than direct payments for goods;
> 
>  
> 
> (ix) each power of attorney of Seller that is currently effective and
> outstanding;
> 
>  
> 
> (x) each Seller Contract entered into other than in the Ordinary Course of
> Business that contains or provides for an express undertaking by Seller to be
> responsible for consequential damages;
> 
>  
> 
> (xi) each Seller Contract for capital expenditures in excess of one hundred
> thousand dollars ($100,000);
> 
>  
> 
> (xii) each written warranty, guaranty and/or other similar undertaking with
> respect to contractual performance extended by Seller other than in the
> Ordinary Course of Business; and
> 
>  
> 
> (xiiii) each amendment, supplement and modification (whether oral or written)
> in respect of any of the foregoing.

(b) With respect to each agreement so listed: (i) the agreement is legal, valid,
binding and enforceable and in full force and effect, subject to bankruptcy,
insolvency and similar laws affecting the rights of creditors generally; and
(ii) neither Seller nor, to the knowledge of Seller, any other party thereto, is
in material breach or violation of, or default under, any such agreement.

 

3.21 INSURANCE

 

Part 3.21 sets forth the following information with respect to each insurance
policy (including policies providing general liability, property, casualty,
products liability, and workers' compensation coverage) under which Seller is
insured as of the date hereof:

 

> (i) the name, address, and telephone number of the broker;
> 
>  
> 
> (ii) the name of the insurer;
> 
>  
> 
> (iii) the policy number and the period of coverage; and
> 
>  
> 
> (iv) the type of policy (including an indication of whether the coverage is on
> a claims made or occurrence basis) and the limit, deductibles and aggregates.

With respect to each such insurance policy: (A) the policy is in full force and
effect; and (B) Seller is not in breach or default with respect to the payment
of premiums.

20

--------------------------------------------------------------------------------

3.22 ENVIRONMENTAL MATTERS

 

Except as disclosed in Part 3.22:

 

(a) Seller is, and at all times has been, in full compliance with, and has not
been and is not in violation of or liable under, any Environmental Law. Neither
Seller nor Shareholder has any basis to expect, nor has any of them or any other
Person for whose conduct they are or may be held to be responsible received, any
actual or threatened order, notice or other communication from (i) any
Governmental Body or private citizen acting in the public interest or (ii) the
current or prior owner or operator of any Facilities, of any actual or potential
violation or failure to comply with any Environmental Law, or of any actual or
threatened obligation to undertake or bear the cost of any Environmental, Health
and Safety Liabilities with respect to any Facility or other property or asset
(whether real, personal or mixed) in which Seller has or had an interest, or
with respect to any property or Facility at or to which Hazardous Materials were
generated, manufactured, refined, transferred, imported, used or processed by
Seller or any other Person for whose conduct it is or may be held responsible,
or from which Hazardous Materials have been transported, treated, stored,
handled, transferred, disposed, recycled or received.

 

(b) There are no pending or, to the Knowledge of Seller, threatened claims,
Encumbrances, or other restrictions of any nature resulting from any
Environmental, Health and Safety Liabilities or arising under or pursuant to any
Environmental Law with respect to or affecting any Facility or any other
property or asset (whether real, personal or mixed) in which Seller has or had
an interest.

 

(c) Neither Seller nor Shareholder has any Knowledge of or any basis to expect,
nor has any of them, or any other Person for whose conduct they are or may be
held responsible, received, any citation, directive, inquiry, notice, Order,
summons, warning or other communication that relates to Hazardous Activity,
Hazardous Materials, or any alleged, actual, or potential violation or failure
to comply with any Environmental Law, or of any alleged, actual, or potential
obligation to undertake or bear the cost of any Environmental, Health and Safety
Liabilities with respect to any Facility or property or asset (whether real,
personal or mixed) in which Seller has or had an interest, or with respect to
any property or facility to which Hazardous Materials generated, manufactured,
refined, transferred, imported, used or processed by Seller or any other Person
for whose conduct it is or may be held responsible, have been transported,
treated, stored, handled, transferred, disposed, recycled or received.

 

(d) Neither Seller nor any other Person for whose conduct it is or may be held
responsible has any Environmental, Health and Safety Liabilities with respect to
any Facility or, to the Knowledge of Seller, with respect to any other property
or asset (whether real, personal or mixed) in which Seller (or any predecessor)
has or had an interest or at any property geologically or hydrologically
adjoining any Facility or any such other property or asset.

 

(e) There are no Hazardous Materials present on or in the Environment at any
Facility or at any geologically or hydrologically adjoining property, including
any Hazardous Materials contained in barrels, aboveground or underground storage
tanks, landfills, land deposits, dumps, equipment (whether movable or fixed) or
other containers, either temporary or permanent, and deposited or located in
land, water, sumps, or any other part of the Facility or such adjoining
property, or incorporated into any structure therein or thereon. Neither Seller
nor any Person for whose conduct it is or may be held responsible, or to the
Knowledge of Seller, any other Person, has permitted or conducted, or is aware
of, any Hazardous Activity conducted with respect to any Facility or any other
property or assets (whether real, personal or mixed) in which Seller has or had
an interest except in full compliance with all applicable Environmental Laws.

 

(f) There has been no Release or, to the Knowledge of Seller, Threat of Release,
of any Hazardous Materials at or from any Facility or at any other location
where any Hazardous Materials were generated, manufactured, refined,
transferred, produced, imported, used, or processed from or by any Facility, or
from any other property or asset (whether real, personal or mixed) in which
Seller has or had an interest, or to the Knowledge of Seller any geologically or
hydrologically adjoining property, whether by Seller or any other Person.

 

(g) Seller has delivered to Buyer true and complete copies and results of any
reports, studies, analyses, tests, or monitoring possessed or initiated by
Seller pertaining to Hazardous Materials or Hazardous Activities in, on, or
under the Facilities, or concerning compliance, by Seller or any other Person
for whose conduct it is or may be held responsible, with Environmental Laws.

21

--------------------------------------------------------------------------------

3.23 INTENTIONALLY OMITTED

 

3.24 INTENTIONALLY OMITTED

 

3.25 INTELLECTUAL PROPERTY ASSETS

 

(a) Part 3.25 lists each patent, patent application, copyright registration or
application therefor, mask work registration or application therefor, and
trademark, service mark and domain name registration or application therefor of
the Seller (the "Intellectual Property Assets"). To the knowledge of Seller,
Seller owns or has the right to use all Intellectual Property Assets necessary
for, or used in, the operation of its business as presently conducted (the
"Intellectual Property Assets"), except for any failure to own or have the right
to use the Intellectual Property Assets that would not reasonably be expected to
have a Material Adverse Effect. To the knowledge of Seller, no other person or
entity is infringing, violating or misappropriating any of the Intellectual
Property Assets, except for any infringement, violation or misappropriation that
would not reasonably be expected to have a Material Adverse Effect. Seller has
made available to the Buyer complete and accurate copies of all written
documentation in Seller's possession relating to claims or disputes known to
Seller concerning any item of Intellectual Property Assets. For purposes of this
Agreement, "Intellectual Property" means: (i) patents and patent applications,
(ii) copyrights and registrations thereof, (iii) computer software, data and
documentation, (iv) trade secrets and confidential business information, whether
patentable or unpatentable and whether or not reduced to practice, (v)
trademarks, service marks, trade names, domain names and applications and
registrations therefor and (vi) other proprietary rights relating to any of the
foregoing.

 

(b) To the knowledge of Seller, none of the activities or business presently
conducted by Seller infringes or violates, or constitutes a misappropriation of,
any Intellectual Property rights of any person or entity, except for any
infringement, violation or misappropriation that would not reasonably be
expected to have a Material Adverse Effect.

 

(c) To the knowledge of Seller, the Intellectual Property Assets constitutes all
Intellectual Property necessary to conduct the respective business of Buyer as
currently conducted.

 

3.26 INTENTIONALLY OMITTED

 

3.27 INTENTIONALLY OMITTED

 

3.28 INTENTIONALLY OMITTED

 

3.29 RELATIONSHIPS WITH RELATED PERSONS

 

Neither Seller nor Shareholder nor any Related Person of any of them has, or
since the first day of the next to last completed fiscal year of Seller has had,
any interest in any property (whether real, personal or mixed and whether
tangible or intangible) used in or pertaining to Seller's business. Neither
Seller nor Shareholder nor any Related Person of any of them owns, or since the
first day of the next to last completed fiscal year of Seller has owned, of
record or as a beneficial owner, an equity interest or any other financial or
profit interest in any Person that has (a) had business dealings or a material
financial interest in any transaction with Seller other than business dealings
or transactions disclosed in Part 3.29, each of which has been conducted in the
Ordinary Course of Business with Seller at substantially prevailing market
prices and on substantially prevailing market terms or (b) engaged in
competition with Seller with respect to any line of the products or services of
Seller (a "Competing Business") in any market presently served by Seller, except
for ownership of less than one percent (1%) of the outstanding capital stock of
any Competing Business that is publicly traded on any recognized exchange or in
the over-the-counter market. Except as set forth in Part 3.29, neither Seller
nor Shareholder nor any Related Person of any of them is a party to any Contract
with, or has any claim or right against, Seller.

 

3.30 BROKERS OR FINDERS

 

Neither Seller nor any of its Representatives have incurred any obligation or
liability, contingent or otherwise, for brokerage or finders' fees or agents'
commissions or other similar payments in connection with the sale of Seller's
business or the Assets or the Contemplated Transactions.

22

--------------------------------------------------------------------------------

3.31 SECURITIES LAW MATTERS

 

(a) Purchase Entirely For Own Account. Seller is acquiring the Shares for its
own account, not as a nominee or agent, and not with a view to its distribution
within the meaning of Section 2(10) of the Securities Act.

 

(b) Disclosure of Information. Seller believes it has received all of the
information it considers necessary or appropriate for deciding whether to
acquire the Shares. Seller further represents that it has had an opportunity to
ask questions and receive answers from Buyer regarding the Shares. The
foregoing, however, does not limit or modify the representations and warranties
of the Buyer contained in Section 4 or the right of the Seller to rely thereon.

 

(c) Restricted Securities. Seller understands that the Shares have not been, and
will not be as of the Closing Date, registered under the Securities Act, by
reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of Seller's representations as expressed
herein. Seller understands that the Shares are "restricted securities" under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, Seller must hold the Shares unless and until they are registered with the
Securities and Exchange Commission and qualified by state authorities, or an
exemption from such registration and qualification requirements is available.
Seller acknowledges that Buyer has no obligation to register or qualify the
Shares for resale. Seller further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the Shares, and on requirements relating to Buyer which are
outside of Seller's control, and which Buyer is under no obligation and may not
be able to satisfy.

 

(d) Legends. Seller understands that the Shares, and any securities issued in
respect of or exchange for the Shares, may bear one or all of the following
legends:

>  
> 
> (i) "THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
> THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH
> A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH
> SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION
> STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM REASONABLY
> SATISFACTORY TO THE PURCHASER THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
> SECURITIES ACT OF 1933."
> 
>  
> 
> (ii) Any legend required by the Blue Sky laws of any state to the extent such
> laws are applicable to the shares represented by the certificate so legended.

(e) Accredited Investor. Seller is an accredited investor as defined in Rule
501(a) of Regulation D promulgated under the Securities Act.

 

3.32 SOLVENCY

 

Seller is not now insolvent and will not be rendered insolvent by any of the
Contemplated Transactions. As used in this section, "insolvent" means that the
sum of the debts and other probable Liabilities of Seller exceeds the present
fair saleable value of Seller's assets.

 

3.33 DISCLOSURE

 

(a) No representation or warranty or other statement made by Seller or
Shareholder in this Agreement, the Disclosure Schedule, any supplement to the
Disclosure Schedule, the certificates delivered pursuant to Section 2.7(a) or
otherwise in connection with the Contemplated Transactions contains any untrue
statement or omits to state a material fact necessary to make any of them, in
light of the circumstances in which it was made, not misleading.

 

(b) Seller does not have Knowledge of any fact that has specific application to
Seller (other than general economic or industry conditions) and that may
materially adversely affect the assets, business, prospects, financial condition
or results of operations of Seller that has not been set forth in this Agreement
or the Disclosure Schedule.

 

4. REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller and Shareholder as follows:

 

4.1 ORGANIZATION AND GOOD STANDING

 

(a) Buyer is a corporation duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation, with full corporate power
and authority to conduct its business as it is now being conducted, and to own
or use the properties and assets that it purports to own or use. Buyer is duly
qualified to do business as a foreign corporation and is in good standing under
the laws of each state or other jurisdiction in which either the ownership or
use of the properties owned or used by it, or the nature of the activities
conducted by it, requires such qualification.

 

(b) Complete and accurate copies of the Governing Documents of Buyer, as
currently in effect, have been delivered to Seller.

 

4.2 ENFORCEABILITY; AUTHORITY; NO CONFLICT

 

(a) This Agreement constitutes the legal, valid and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance or transfer, moratorium or similar laws affecting the enforcement of
creditors' rights generally or by equitable principles relating to
enforceability (regardless of whether considered in a proceeding at law or in
equity). Upon the execution and delivery by Buyer of the Assignment and
Assumption Agreement, and each other agreement to be executed or delivered by
Buyer at Closing (collectively, the "Buyer's Closing Documents"), each of the
Buyer's Closing Documents will constitute the legal, valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its respective
terms. Buyer has the absolute and unrestricted right, power and authority to
execute and deliver this Agreement and the Buyer's Closing Documents and to
perform its obligations under this Agreement and the Buyer's Closing Documents,
and such action has been duly authorized by all necessary corporate action. Tom
Prewitt and Richard Perez (collectively, "Parent Shareholders") have agreed to
return 14,000,000 shares of the Parent's common stock to the Parent at or prior
to the Closing, and the Parent shall thereafter immediately issue 14,000,000
shares of its Common Stock sufficient to pay the Purchase Price and upon
issuance the Shares will be duly authorized, fully paid and non-assessable
shares of its Common Stock free of preemptive rights and encumbrances.

 

(b) Neither the execution nor delivery of this Agreement by Buyer nor the
consummation or performance of any of the Contemplated Transactions by Buyer
will, directly or indirectly (with or without notice or lapse of time):

 

> (i) Breach (A) any provision of any of the Governing Documents of Buyer or (B)
> any resolution adopted by the board of directors or the shareholders of Buyer;
> 
>  
> 
> (ii) Breach or give any Governmental Body or other Person the right to
> challenge any of the Contemplated Transactions or to exercise any remedy or
> obtain any relief under any Legal Requirement or any Order to which Buyer may
> be subject;
> 
>  
> 
> (iii) contravene, conflict with or result in a violation or breach of any of
> the terms or requirements of, or give any Governmental Body the right to
> revoke, withdraw, suspend, cancel, terminate or modify, any Governmental
> Authorization that is held by Buyer or that otherwise relates to the assets or
> to the business of Buyer;
> 
>  
> 
> (iv) cause Seller to become subject to, or to become liable for the payment
> of, any Tax;

23

--------------------------------------------------------------------------------

> (v) Breach any provision of, or give any Person the right to declare a default
> or exercise any remedy under, or to accelerate the maturity or performance of,
> or payment under, or to cancel, terminate or modify, any Buyer Contract;
> 
>  
> 
> (vi) result in the imposition or creation of any Encumbrance upon or with
> respect to any of Buyer's assets; or
> 
>  
> 
> (vii) result in any shareholder of the Buyer having the right to exercise
> dissenters' appraisal rights.

4.3 CERTAIN PROCEEDINGS

 

There is no pending Proceeding that has been commenced against Buyer and that
challenges, or may have the effect of preventing, delaying, making illegal or
otherwise interfering with, any of the Contemplated Transactions. To Buyer's
Knowledge, no such Proceeding has been threatened.

 

4.4 BROKERS OR FINDERS

Neither Buyer nor any of its Representatives have incurred any obligation or
liability, contingent or otherwise, for brokerage or finders' fees or agents'
commissions or other similar payment in connection with the Contemplated
Transactions.

 

5. REPRESENTATIONS AND WARRANTIES OF  PARENT

 

5.1 CAPITALIZATION

 

The authorized equity securities of Parent consists of Three Hundred Million
(300,000,000) shares of common stock, $0.001 par value per share, of which One
Hundred Eighteen Million Three Hundred Forty Six Thousand Three Hundred and
Fifty (118,346,350) () shares are issued and outstanding, and 10,000,000 Million
(10,000,000) shares of preferred stock, $0.001 par value per share, of which no
shares are issued and outstanding. There are no Contracts relating to the
issuance, sale or transfer of any equity securities or other securities of
Parent. None of the outstanding equity securities of Parent was issued in
violation of the Securities Act, or any other Legal Requirement.

 

5.2 SEC FILINGS; FINANCIAL STATEMENTS.

 

(a) The Parent has filed all forms, reports, registration statements, schedules,
statements and other documents (including all exhibits, annexes, supplements and
amendments to such documents) (collectively, "Parent's SEC Documents") required
to be filed by it under the Exchange Act and the Securities Act since February
1, 2004. As of the time it was filed with the SEC (or, if amended or superseded
by a filing prior to the date of this Agreement, then on the date of such
filing): (i) Parent's SEC Documents complied in all material respects with the
applicable requirements of the Securities Act or the Exchange Act, as the case
may be, and the rules and regulations promulgated by the SEC thereunder; and
(ii) none of Parent's SEC Documents contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

(b) The financial statements (including the notes thereto) included in or
incorporated by reference into Parent's SEC Documents: (i) complied as to form
in all material respects with the published rules and regulations of the SEC
applicable thereto; (ii) were prepared in accordance with generally accepted
accounting principles applied on a consistent basis throughout the periods
covered, except as may be indicated in the notes to such financial statements
and (in the case of unaudited statements) as permitted by Form 10-Q of the SEC,
and except that unaudited financial statements may not contain footnotes and are
subject to normal and recurring year-end audit adjustments, which will not,
individually or in the aggregate, be material in magnitude; and (iii) fairly
present in all material respects the financial position of Parent as of the
respective dates thereof and the results of operations, shareholders' equity and
cash flows of Parent for the periods covered thereby. Parentis not aware of any
facts or circumstances that will necessitate a restatement of any financial
statements that have been included in Parent's SEC Documents.

24

--------------------------------------------------------------------------------

5.3 ABSENCE OF UNDISCLOSED LIABILITIES.

 

Parent has no material obligations or liabilities of any nature (matured or
unmatured, fixed or contingent) other than (i) those set forth or adequately
provided for in the balance sheet included in Parent's Annual Report on Form
10-K for the period ended December 31, 2003 (the "Parent Balance Sheet"), (ii)
those incurred in the ordinary course of business and not required to be set
forth in the Parent Balance Sheet under GAAP, and (iii) those incurred in the
ordinary course of business since the Parent Balance Sheet Date and consistent
with past practice.

 

5.4 BOOKS AND RECORDS

 

The books of account and other financial Records of Parent, all of which have
been made available to Seller, are complete and correct and represent actual,
bona fide transactions and have been maintained in accordance with sound
business practices and the requirements of Section 13(b)(2) of the Exchange Act
(regardless of whether the Parent is subject to that Section or not), including
the maintenance of an adequate system of internal controls. The minute books of
Parent, all of which have been made available to Seller, contain accurate and
complete Records of all meetings held of, and corporate action taken by, the
shareholders, the board of directors and committees of the board of directors of
Parent, and no meeting of any such shareholders, board of directors or committee
has been held for which minutes have not been prepared or are not contained in
such minute books.

 

6. COVENANTS OF SELLER PRIOR TO CLOSING



6.1 ACCESS AND INVESTIGATION

 

Between the date of this Agreement and the Closing Date, and upon reasonable
advance notice received from Buyer, Seller shall (and Shareholder shall cause
Seller to) (a) afford Buyer and its Representatives (collectively, "Buyer
Group") full and free access, during regular business hours, to Seller's
personnel, properties (including subsurface testing), Contracts, Governmental
Authorizations, books and Records and other documents and data, such rights of
access to be exercised in a manner that does not unreasonably interfere with the
operations of Seller; (b) furnish Buyer Group with copies of all such Contracts,
Governmental Authorizations, books and Records and other existing documents and
data as Buyer may reasonably request; (c) furnish Buyer Group with such
additional financial, operating and other relevant data and information as Buyer
may reasonably request; and (d) otherwise cooperate and assist, to the extent
reasonably requested by Buyer, with Buyer's investigation of the properties,
assets and financial condition related to Seller. In addition, Buyer shall have
the right to have the Real Property and Tangible Personal Property inspected by
Buyer Group, at Buyer's sole cost and expense, for purposes of determining the
physical condition and legal characteristics of the Real Property and Tangible
Personal Property. In the event subsurface or other destructive testing is
recommended by any of Buyer Group, Buyer shall be permitted to have the same
performed.

 

6.2 OPERATION OF THE BUSINESS OF SELLER

 

Between the date of this Agreement and the Closing, Seller shall (and
Shareholder shall cause Seller to):

 

(a) conduct its business only in the Ordinary Course of Business;

 

(b) except as otherwise directed by Buyer in writing, and without making any
commitment on Buyer's behalf, use its Best Efforts to preserve intact its
current business organization, keep available the services of its officers,
employees and agents and maintain its relations and good will with suppliers,
customers, landlords, creditors, employees, agents and others having business
relationships with it;

 

(c) confer with Buyer prior to implementing operational decisions of a material
nature;

25

--------------------------------------------------------------------------------

(d) otherwise report periodically to Buyer concerning the status of its
business, operations and finances;

 

(e) make no material changes in management personnel without prior consultation
with Buyer;

 

(f) maintain the Assets in a state of repair and condition that complies with
Legal Requirements and is consistent with the requirements and normal conduct of
Seller's business;

 

(g) keep in full force and effect, without amendment, all material rights
relating to Seller's business;

 

(h) comply with all Legal Requirements and contractual obligations applicable to
the operations of Seller's business;

 

(i) continue in full force and effect the insurance coverage under the policies
set forth in Part 3.21 or substantially equivalent policies;

 

(j) except as required to comply with ERISA or to maintain qualification under
Section 401(a) of the Code, not amend, modify or terminate any Employee Plan
without the express written consent of Buyer, and except as required under the
provisions of any Employee Plan, not make any contributions to or with respect
to any Employee Plan without the express written consent of Buyer, provided that
Seller shall contribute that amount of cash to each Employee Plan necessary to
fully fund all of the benefit liabilities of such Employee Plan on a
plan-termination basis as of the Closing Date;

 

(k) cooperate with Buyer and assist Buyer in identifying the Governmental
Authorizations required by Buyer to operate the business from and after the
Closing Date and either transferring existing Governmental Authorizations of
Seller to Buyer, where permissible, or obtaining new Governmental Authorizations
for Buyer;

 

(l) upon request from time to time, execute and deliver all documents, make all
truthful oaths, testify in any Proceedings and do all other acts that may be
reasonably necessary or desirable in the opinion of Buyer to consummate the
Contemplated Transactions, all without further consideration; and

 

(m) maintain all books and Records of Seller relating to Seller's business in
the Ordinary Course of Business.

 

6.3 NEGATIVE COVENANT

 

Except as otherwise expressly permitted herein, between the date of this
Agreement and the Closing Date, Seller shall not, and Shareholder shall not
permit Seller to, without the prior written Consent of Buyer, (a) take any
affirmative action, or fail to take any reasonable action within its control, as
a result of which any of the changes or events listed in Sections 3.15 or 3.19
would be likely to occur; (b) make any modification to any material Contract or
Governmental Authorization; (c) allow the levels of raw materials, supplies or
other materials included in the Inventories to vary materially from the levels
customarily maintained; or (d) enter into any compromise or settlement of any
litigation, proceeding or governmental investigation relating to the Assets, the
business of Seller or the Assumed Liabilities.

 

6.4 REQUIRED APPROVALS

 

As promptly as practicable after the date of this Agreement, Seller shall make
all filings required by Legal Requirements to be made by it in order to
consummate the Contemplated Transactions (including all filings under the HSR
Act). Seller and Shareholder also shall cooperate with Buyer and its
Representatives with respect to all filings that Buyer elects to make or,
pursuant to Legal Requirements, shall be required to make in connection with the
Contemplated Transactions. Seller and Shareholder also shall cooperate with
Buyer and its Representatives in obtaining all Material Consents (including
taking all actions requested by Buyer to cause early termination of any
applicable waiting period under the HSR Act).

26

--------------------------------------------------------------------------------

6.5 NOTIFICATION

 

Between the date of this Agreement and the Closing, Seller and Shareholder shall
promptly notify Buyer in writing if any of them becomes aware of (a) any fact or
condition that causes or constitutes a Breach of any of Seller's representations
and warranties made as of the date of this Agreement or (b) the occurrence after
the date of this Agreement of any fact or condition that would or be reasonably
likely to (except as expressly contemplated by this Agreement) cause or
constitute a Breach of any such representation or warranty had that
representation or warranty been made as of the time of the occurrence of, or
Seller's or Shareholder's discovery of, such fact or condition. Should any such
fact or condition require any change to the Disclosure Schedule, Seller shall
promptly deliver to Buyer a supplement to the Disclosure Schedule specifying
such change. Such delivery shall not affect any rights of Buyer under Section
10.2 and Article 12. During the same period, Seller and Shareholder also shall
promptly notify Buyer of the occurrence of any Breach of any covenant of Seller
or Shareholder in this Article 6 or of the occurrence of any event that may make
the satisfaction of the conditions in Article 8 impossible or unlikely.

 

6.6 NO NEGOTIATION

 

Until such time as this Agreement shall be terminated pursuant to Section 10.1,
neither Seller nor Shareholder shall directly or indirectly solicit, initiate,
encourage or entertain any inquiries or proposals from, discuss or negotiate
with, provide any nonpublic information to or consider the merits of any
inquiries or proposals from any Person (other than Buyer) relating to any
business combination transaction involving Seller, including the sale by
Shareholder of Seller's stock, the merger or consolidation of Seller or the sale
of Seller's business or any of the Assets (other than in the Ordinary Course of
Business). Seller and Shareholder shall notify Buyer of any such inquiry or
proposal within twenty-four (24) hours of receipt or awareness of the same by
Seller or Shareholder.

 

6.7 BEST EFFORTS

 

Seller and Shareholder shall use their Best Efforts to cause the conditions in
Article 8 and Section 9.3 to be satisfied.

 

6.8 INTENTIONALLY OMITTED

 

6.9 INTENTIONALLY OMITTED

 

6.10 PAYMENT OF LIABILITIES

 

Seller shall pay or otherwise satisfy in the Ordinary Course of Business all of
its Liabilities and obligations. Buyer and Seller hereby waive compliance with
the bulk-transfer provisions of the Uniform Commercial Code (or any similar law)
("Bulk Sales Laws") in connection with the Contemplated Transactions.

 

6.11 INTENTIONALLY OMITTED

 

7. COVENANTS OF BUYER AND/OR PARENT PRIOR TO CLOSING

 

7.1 ACCESS AND INVESTIGATION

 

Between the date of this Agreement and the Closing Date, and upon reasonable
advance notice received from Seller, Buyer and Parent shall (a) afford Seller
and its Representatives (collectively, "Seller Group") full and free access,
during regular business hours, to their respective personnel, properties
(including subsurface testing), Contracts, Governmental Authorizations, books
and Records and other documents and data, such rights of access to be exercised
in a manner that does not unreasonably interfere with the operations of Buyer or
Parent; (b) furnish Seller Group with copies of all such Contracts, Governmental
Authorizations, books and Records and other existing documents and data as
Seller may reasonably request; (c) furnish Seller Group with such additional
financial, operating and other relevant data and information as Seller may
reasonably request; and (d) otherwise cooperate and assist, to the extent
reasonably requested by Seller, with Seller's investigation of the properties,
assets and financial condition related to Buyer or Parent. In addition, Seller
shall have the right to have the Buyer's or Parent's Real Property and Tangible
Personal Property inspected by Seller Group, at Seller's sole cost and expense,
for purposes of determining the physical condition and legal characteristics of
the Real Property and Tangible Personal Property. In the event subsurface or
other destructive testing is recommended by any of Seller Group, Seller shall be
permitted to have the same performed.

27

--------------------------------------------------------------------------------

7.2 INTENTIONALLY OMITTED

 

7.3 INTENTIONALLY OMITTED

 

7.4 REQUIRED APPROVALS

 

As promptly as practicable after the date of this Agreement, Buyer shall make,
or cause to be made, all filings required by Legal Requirements (including all
filings under the HSR Act) to be made by it to consummate the Contemplated
Transactions. Buyer also shall cooperate, and cause its Related Persons to
cooperate, with Seller (a) with respect to all filings Seller shall be required
by Legal Requirements to make and (b) in obtaining all Consents identified in
Part 3.2(c).

 

7.5 NOTIFICATION

 

Between the date of this Agreement and the Closing, Buyer and/or Parent shall
promptly notify Seller in writing if it becomes aware of (a) any fact or
condition that causes or constitutes a Breach of any of Buyer's or Parent's
representations and warranties made as of the date of this Agreement or (b) the
occurrence after the date of this Agreement of any fact or condition that would
or be reasonably likely to (except as expressly contemplated by this Agreement)
cause or constitute a Breach of any such representation or warranty had that
representation or warranty been made as of the time of the occurrence of, or
Buyer's or Parent's discovery of, such fact or condition. Should any such fact
or condition require any change to the Disclosure Schedule, Buyer shall promptly
deliver to Seller a supplement to the Disclosure Schedule specifying such
change. Such delivery shall not affect any rights of Buyer under Section 10.2
and Article 12. During the same period, Buyer also shall promptly notify Seller
of the occurrence of any Breach of any covenant of Buyer in this Article 7 or of
the occurrence of any event that may make the satisfaction of the conditions in
Article 9 impossible or unlikely.

 

7.6 NO NEGOTIATION

 

Until such time as this Agreement shall be terminated pursuant to Section 9.1,
neither Buyer nor Parent shall directly or indirectly solicit, initiate,
encourage or entertain any inquiries or proposals from, discuss or negotiate
with, provide any nonpublic information to or consider the merits of any
inquiries or proposals from any Person (other than Seller) relating to any
business combination transaction involving Buyer, including the merger or
consolidation of Buyer or the sale of Buyer's business or any of its assets
(other than in the Ordinary Course of Business). Buyer shall notify Seller of
any such inquiry or proposal within twenty-four (24) hours of receipt or
awareness of the same by Buyer.

 

7.7 BEST EFFORTS

 

Buyer shall use its Best Efforts to cause the conditions in Article 9 and
Section 8.3 to be satisfied.

 

7.8 INTENTIONALLY OMITTED

 

8. CONDITIONS PRECEDENT TO BUYER'S OBLIGATED TO CLOSE

 

Buyer's obligation to purchase the Assets and to take the other actions required
to be taken by Buyer at the Closing is subject to the satisfaction, at or prior
to the Closing, of each of the following conditions (any of which may be waived
by Buyer, in whole or in part):

28

--------------------------------------------------------------------------------

8.1 ACCURACY OF REPRESENTATIONS

 

(a) All of Seller's and Shareholder's representations and warranties in this
Agreement (considered collectively), and each of these representations and
warranties (considered individually), shall have been accurate in all material
respects as of the date of this Agreement, and shall be accurate in all material
respects as of the time of the Closing as if then made, without giving effect to
any supplement to the Disclosure Schedule.

 

(b) Each of the representations and warranties in Sections 3.2(a) and 3.4, and
each of the representations and warranties in this Agreement that contains an
express materiality qualification, shall have been accurate in all respects as
of the date of this Agreement, and shall be accurate in all respects as of the
time of the Closing as if then made, without giving effect to any supplement to
the Disclosure Schedule.

 

8.2 SELLER'S PERFORMANCE

 

All of the covenants and obligations that Seller and Shareholder are required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
(considered collectively), and each of these covenants and obligations
(considered individually), shall have been duly performed and complied with in
all material respects.

 

8.3 CONSENTS

 

Subject to the provisions of Section 2.8, Seller shall use its Best Efforts to
obtain all material consents that are required in order to assign the Assets to
the Buyer (the "Material Consents") prior to the Closing.

 

8.4 ADDITIONAL DOCUMENTS

 

Seller and Shareholder shall have caused the documents and instruments required
by Section 2.7(a) and the following documents to be delivered (or tendered
subject only to Closing) to Buyer:

 

(a) The articles of incorporation and all amendments thereto of Seller, duly
certified as of a recent date by the Secretary of State of the jurisdiction of
Seller's incorporation;

 

(b) If requested by Buyer, any Consents or other instruments that may be
required to permit Buyer's qualification in each jurisdiction in which Seller is
licensed or qualified to do business as a foreign corporation under the name
"Moonlight Industries, Inc."

 

(c) Releases of all Encumbrances on the Assets, other than Permitted
Encumbrances, including releases of each mortgage of record and reconveyances of
each deed of trust with respect to each parcel of real property included in the
Assets;

 

(d) Certificates dated as of a date not earlier than the third business day
prior to the Closing as to the good standing of Seller and payment of all
applicable state Taxes by Seller in each jurisdiction in which Seller is
licensed or qualified to do business as a foreign corporation as specified in
Part 3.1(a); and

 

(e) Such other documents as Buyer may reasonably request for the purpose of:

 

> (i) evidencing the accuracy of any of Seller's representations and warranties;
> 
>  
> 
> (ii) evidencing the performance by Seller or Shareholder of, or the compliance
> by Seller or Shareholder with, any covenant or obligation required to be
> performed or complied with by Seller or such Shareholder;
> 
>  
> 
> (iii) evidencing the satisfaction of any condition referred to in this Article
> 7; or
> 
>  
> 
> (iv) otherwise facilitating the consummation or performance of any of the
> Contemplated Transactions.

29

--------------------------------------------------------------------------------

8.5 NO PROCEEDINGS

 

Since the date of this Agreement, there shall not have been commenced or
threatened against Buyer, or against any Related Person of Buyer, any Proceeding
(a) involving any challenge to, or seeking Damages or other relief in connection
with, any of the Contemplated Transactions or (b) that may have the effect of
preventing, delaying, making illegal, imposing limitations or conditions on or
otherwise interfering with any of the Contemplated Transactions.

 

8.6 NO CONFLICT

 

Neither the consummation nor the performance of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time), contravene or conflict with or result in a violation of or cause Buyer or
any Related Person of Buyer to suffer any adverse consequence under (a) any
applicable Legal Requirement or Order or (b) any Legal Requirement or Order that
has been published, introduced or otherwise proposed by or before any
Governmental Body, excluding Bulk Sales Laws.

 

8.7 INTENTIONALLY OMITTED

 

8.8 INTENTIONALLY OMITTED

 

8.9 GOVERNMENTAL AUTHORIZATIONS

 

Buyer shall have received such Governmental Authorizations as are necessary or
desirable to allow Buyer to operate the Assets from and after the Closing.

 

9. CONDITIONS PRECEDENT TO SELLER'S OBLIGATION TO CLOSE

 

Seller's obligation to sell the Assets and to take the other actions required to
be taken by Seller at the Closing is subject to the satisfaction, at or prior to
the Closing, of each of the following conditions (any of which may be waived by
Seller in whole or in part):

 

9.1 ACCURACY OF REPRESENTATIONS

 

All of Buyer's and Parent's representations and warranties in this Agreement
(considered collectively), and each of these representations and warranties
(considered individually), shall have been accurate in all material respects as
of the date of this Agreement and shall be accurate in all material respects as
of the time of the Closing as if then made.

 

9.2 BUYER'S PERFORMANCE

 

All of the covenants and obligations that Buyer and Parent is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
(considered collectively), and each of these covenants and obligations
(considered individually), shall have been performed and complied with in all
material respects.

 

9.3 INTENTIONALLY OMITTED

 

9.4 NO INJUNCTION

 

There shall not be in effect any Legal Requirement or any injunction or other
Order that (a) prohibits the consummation of the Contemplated Transactions and
(b) has been adopted or issued, or has otherwise become effective, since the
date of this Agreement.

30

--------------------------------------------------------------------------------

10. TERMINATION

 

10.1 TERMINATION EVENTS

 

By notice given prior to or at the Closing, subject to Section 10.2, this
Agreement may be terminated as follows:

 

(a) by Buyer if a material Breach of any provision of this Agreement has been
committed by Seller or Shareholder and such Breach has not been waived by Buyer;

 

(b) by Seller if a material Breach of any provision of this Agreement has been
committed by Buyer and such Breach has not been waived by Seller;

 

(c) by Buyer if any condition in Article 8 has not been satisfied as of the date
specified for Closing in the first sentence of Section 2.6 or if satisfaction of
such a condition by such date is or becomes impossible (other than through the
failure of Buyer to comply with its obligations under this Agreement), and Buyer
has not waived such condition on or before such date;

 

(d) by Seller if any condition in Article 9 has not been satisfied as of the
date specified for Closing in the first sentence of Section 2.6 or if
satisfaction of such a condition by such date is or becomes impossible (other
than through the failure of Seller or the Shareholder to comply with their
obligations under this Agreement), and Seller has not waived such condition on
or before such date;

 

(e) by mutual consent of Buyer and Seller;

 

(f) by Buyer if the Closing has not occurred on or before such date as the
parties may agree upon, unless the Buyer is in material Breach of this
Agreement; or

 

(g) by Seller if the Closing has not occurred on or before such date as the
parties may agree upon, unless the Seller or Shareholder are in material Breach
of this Agreement.

 

10.2 EFFECT OF TERMINATION

 

Each party's right of termination under Section 10.1 is in addition to any other
rights it may have under this Agreement or otherwise, and the exercise of such
right of termination will not be an election of remedies. If this Agreement is
terminated pursuant to Section 10.1, all obligations of the parties under this
Agreement will terminate, except that the obligations of the parties in this
Section 10.2 and Articles 13 and 14 (except for those in Section 14.5) will
survive, provided, however, that, if this Agreement is terminated because of a
Breach of this Agreement by the nonterminating party or because one or more of
the conditions to the terminating party's obligations under this Agreement is
not satisfied as a result of the party's failure to comply with its obligations
under this Agreement, the terminating party's right to pursue all legal remedies
will survive such termination unimpaired.

 

11. ADDITIONAL COVENANTS

 

11.1 EMPLOYEES AND EMPLOYEE BENEFITS

 

(a) Information on Active Employees. For the purpose of this Agreement, the term
"Active Employees" shall mean all employees employed on the Closing Date by
Seller for its business who are:

 

> (i) bargaining unit employees currently covered by a collective bargaining
> agreement or
> 
>  
> 
> (ii) employed exclusively in Seller's business as currently conducted,
> including employees on temporary leave of absence, including family medical
> leave, military leave, temporary disability or sick leave, but excluding
> employees on long-term disability leave.

31

--------------------------------------------------------------------------------

(b) Employment of Active Employees by Buyer.

 

> (i) Buyer is not obligated to hire any Active Employee but may interview all
> Active Employees. Buyer will provide Seller with a list of Active Employees to
> whom Buyer has made an offer of employment that has been accepted to be
> effective on the Closing Date (the "Hired Active Employees"). Subject to Legal
> Requirements, Buyer will have reasonable access to the Facilities and
> personnel Records (including performance appraisals, disciplinary actions,
> grievances and medical Records) of Seller for the purpose of preparing for and
> conducting employment interviews with all Active Employees and will conduct
> the interviews as expeditiously as possible prior to the Closing Date. Access
> will be provided by Seller upon reasonable prior notice during normal business
> hours. Effective immediately before the Closing, Seller will terminate the
> employment of all of its Hired Active Employees.
> 
>  
> 
> (ii) It is understood and agreed that (A) Buyer's expressed intention to
> extend offers of employment as set forth in this section shall not constitute
> any commitment, Contract or understanding (expressed or implied) of any
> obligation on the part of Buyer to a post-Closing employment relationship of
> any fixed term or duration or upon any terms or conditions other than those
> that Buyer may establish pursuant to individual offers of employment, and (B)
> employment offered by Buyer is "at will" and may be terminated by Buyer or by
> an employee at any time for any reason (subject to any written commitments to
> the contrary made by Buyer or an employee and Legal Requirements). Nothing in
> this Agreement shall be deemed to prevent or restrict in any way the right of
> Buyer to terminate, reassign, promote or demote any of the Hired Active
> Employees after the Closing or to change adversely or favorably the title,
> powers, duties, responsibilities, functions, locations, salaries, other
> compensation or terms or conditions of employment of such employees.

(c) Salaries and Benefits.

 

> (i) Seller shall be responsible for (A) the payment of all wages and other
> remuneration due to Active Employees with respect to their services as
> employees of Seller through the close of business on the Closing Date,
> including pro rata bonus payments and all vacation pay earned prior to the
> Closing Date; and (B) the payment of any termination or severance payments and
> the provision of health plan continuation coverage in accordance with the
> requirements of COBRA and Sections 601 through 608 of ERISA.
> 
>  
> 
> (ii) Seller shall be liable for any claims made or incurred by Active
> Employees and their beneficiaries through the Closing Date under the Employee
> Plans. For purposes of the immediately preceding sentence, a charge will be
> deemed incurred, in the case of hospital, medical or dental benefits, when the
> services that are the subject of the charge are performed and, in the case of
> other benefits (such as disability or life insurance), when an event has
> occurred or when a condition has been diagnosed that entitles the employee to
> the benefit.

(d) Seller's Retirement and Savings Plans.

 

> (i) All Hired Active Employees who are participants in Seller's retirement
> plans shall retain their accrued benefits under Seller's retirement plans as
> of the Closing Date, and Seller (or Seller's retirement plans) shall retain
> sole liability for the payment of such benefits as and when such Hired Active
> Employees become eligible therefor under such plans. All Hired Active
> Employees shall become fully vested in their accrued benefits under Seller's
> retirement plans as of the Closing Date, and Seller will so amend such plans
> if necessary to achieve this result. Seller shall cause the assets of each
> Employee Plan to equal or exceed the benefit liabilities of such Employee Plan
> on a plan-termination basis as of the Effective Time.
> 
>  
> 
> (ii) Seller will cause its savings plan to be amended in order to provide that
> the Hired Active Employees shall be fully vested in their accounts under such
> plan as of the Closing Date and all payments thereafter shall be made from
> such plan as provided in the plan.

(e) No Transfer of Assets. Neither Seller nor Shareholder nor their respective
Related Persons will make any transfer of pension or other employee benefit plan
assets to Buyer.

32

--------------------------------------------------------------------------------

(f) Collective Bargaining Matters. Buyer will set its own initial terms and
conditions of employment for the Hired Active Employees and others it may hire,
including work rules, benefits and salary and wage structure, all as permitted
by law. Buyer is not obligated to assume any collective bargaining agreements
under this Agreement. Seller shall be solely liable for any severance payment
required to be made to its employees due to the Contemplated Transactions. Any
bargaining obligations of Buyer with any union with respect to bargaining unit
employees subsequent to the Closing, whether such obligations arise before or
after the Closing, shall be the sole responsibility of Buyer.

 

(g) General Employee Provisions.

 

> (i) Seller and Buyer shall give any notices required by Legal Requirements and
> take whatever other actions with respect to the plans, programs and policies
> described in this Section 10.1 as may be necessary to carry out the
> arrangements described in this Section 10.1.
> 
>  
> 
> (ii) Seller and Buyer shall provide each other with such plan documents and
> summary plan descriptions, employee data or other information as may be
> reasonably required to carry out the arrangements described in this Section
> 10.1.
> 
>  
> 
> (iii) If any of the arrangements described in this Section 10.1 are determined
> by the IRS or other Governmental Body to be prohibited by law, Seller and
> Buyer shall modify such arrangements to as closely as possible reflect their
> expressed intent and retain the allocation of economic benefits and burdens to
> the parties contemplated herein in a manner that is not prohibited by law.
> 
>  
> 
> (iv) Seller shall provide Buyer with completed I-9 forms and attachments with
> respect to all Hired Active Employees, except for such employees as Seller
> certifies in writing to Buyer are exempt from such requirement.
> 
>  
> 
> (v) Buyer shall not have any responsibility, liability or obligation, whether
> to Active Employees, former employees, their beneficiaries or to any other
> Person, with respect to any employee benefit plans, practices, programs or
> arrangements (including the establishment, operation or termination thereof
> and the notification and provision of COBRA coverage extension) maintained by
> Seller.

11.2 PAYMENT OF ALL TAXES RESULTING FROM SALE OF ASSETS BY SELLER

 

Seller shall pay in a timely manner all Taxes resulting from or payable in
connection with the sale of the Assets pursuant to this Agreement, regardless of
the Person on whom such Taxes are imposed by Legal Requirements.

 

11.3 PAYMENT OF OTHER RETAINED LIABILITIES

 

In addition to payment of Taxes pursuant to Section 10.2, Seller shall pay, or
make adequate provision for the payment, in full all of the Retained Liabilities
and other Liabilities of Seller under this Agreement.

 

11.4 RESTRICTIONS ON SELLER DISSOLUTION AND DISTRIBUTIONS

 

Seller shall not dissolve, or make any distribution of the proceeds received
pursuant to this Agreement, until the later of (a) thirty (30) days after the
completion of all adjustment procedures contemplated by Section 2.9; (b)
Seller's payment, or adequate provision for the payment, of all of its
obligations pursuant to Sections 11.2 and 11.3; or (c) the lapse of more than
one year after the Closing Date.

33

--------------------------------------------------------------------------------

11.5 REMOVING EXCLUDED ASSETS

 

On or before the Closing Date, Seller shall remove all Excluded Assets from all
Facilities and other Real Property to be occupied by Buyer. Such removal shall
be done in such manner as to avoid any damage to the Facilities and other
properties to be occupied by Buyer and any disruption of the business operations
to be conducted by Buyer after the Closing. Any damage to the Assets or to the
Facilities resulting from such removal shall be paid by Seller at the Closing.
Should Seller fail to remove the Excluded Assets as required by this Section,
Buyer shall have the right, but not the obligation, (a) to remove the Excluded
Assets at Seller's sole cost and expense; (b) to store the Excluded Assets and
to charge Seller all storage costs associated therewith; (c) to treat the
Excluded Assets as unclaimed and to proceed to dispose of the same under the
laws governing unclaimed property; or (d) to exercise any other right or remedy
conferred by this Agreement or otherwise available at law or in equity. Seller
shall promptly reimburse Buyer for all costs and expenses incurred by Buyer in
connection with any Excluded Assets not removed by Seller on or before the
Closing Date.

 

11.6 REPORTS AND RETURNS

 

Seller shall promptly after the Closing prepare and file all reports and returns
required by Legal Requirements relating to the business of Seller as conducted
using the Assets, to and including the Effective Time.

 

11.7 ASSISTANCE IN PROCEEDINGS

 

Seller will cooperate with Buyer and its counsel in the contest or defense of,
and make available its personnel and provide any testimony and access to its
books and Records in connection with, any Proceeding involving or relating to
(a) any Contemplated Transactions or (b) any action, activity, circumstance,
condition, conduct, event, fact, failure to act, incident, occurrence, plan,
practice, situation, status or transaction on or before the Closing Date
involving Seller or its business or Shareholder.

 

11.8 INTENTIONALLY OMITTED.

 

11.9 CUSTOMER AND OTHER BUSINESS RELATIONSHIPS

 

After the Closing, Seller will cooperate with Buyer in its efforts to continue
and maintain for the benefit of Buyer those business relationships of Seller
existing prior to the Closing and relating to the business to be operated by
Buyer after the Closing, including relationships with lessors, employees,
regulatory authorities, licensors, customers, suppliers and others, and Seller
will satisfy the Retained Liabilities in a manner that is not detrimental to any
of such relationships. Seller will refer to Buyer all inquiries relating to such
business. Neither Seller nor any of its officers, employees, agents or
shareholders shall take any action that would tend to diminish the value of the
Assets after the Closing or that would interfere with the business of Buyer to
be engaged in after the Closing, including disparaging the name or business of
Buyer.

 

11.10 RETENTION OF AND ACCESS TO RECORDS

 

After the Closing Date, Buyer shall retain for a period consistent with Buyer's
record-retention policies and practices those Records of Seller delivered to
Buyer. Buyer also shall provide Seller and Shareholder and their Representatives
reasonable access thereto, during normal business hours and on at least three
days' prior written notice, to enable them to prepare financial statements or
tax returns or deal with tax audits. After the Closing Date, Seller shall
provide Buyer and its Representatives reasonable access to Records that are
Excluded Assets, during normal business hours and on at least three days' prior
written notice, for any reasonable business purpose specified by Buyer in such
notice.

 

11.11 PRO FORMA FINANCIALS AND SEC FILINGS

 

(a) Pro Forma Financials. Sellers shall cooperate and shall cause their
certified public accountant to cooperate with Parent and Parent's certified
public accountant in the preparation of pro forma consolidated financial
statements meeting the relevant requirements of the Exchange Act and the
Securities Act, including making available all such information as may be
necessary by virtue of the Buyer and the Sellers having different fiscal years.

 

(b) Preparation of Filings with SEC. Prior to the Closing, the Parent shall
prepare for filing at or as soon after the Closing as practicable and in any
case no later than required by the rules and regulations of the SEC (i) a Form
8-K which shall include the required pro forma financial statements of Seller
and Buyer and such other disclosures as required by the Exchange Act with
respect to their combined businesses; and (ii) any other filings as may be
required by the rules and regulations of the SEC.

34

--------------------------------------------------------------------------------

11.12 FURTHER ASSURANCES

 

Subject to the proviso in Section 6.1, the parties shall cooperate reasonably
with each other and with their respective Representatives in connection with any
steps required to be taken as part of their respective obligations under this
Agreement, and shall (a) furnish upon request to each other such further
information; (b) execute and deliver to each other such other documents; and (c)
do such other acts and things, all as the other party may reasonably request for
the purpose of carrying out the intent of this Agreement and the Contemplated
Transactions.

 

12. INDEMNIFICATION REMEDIES

 

12.1 SURVIVAL

 

All representations, warranties, covenants and obligations in this Agreement,
the Disclosure Schedule, the supplements to the Disclosure Schedule, the
certificates delivered pursuant to Section 2.7 and any other certificate or
document delivered pursuant to this Agreement shall survive the Closing and the
consummation of the Contemplated Transactions, subject to Section 12.7. The
right to indemnification, reimbursement or other remedy based upon such
representations, warranties, covenants and obligations shall not be affected by
any investigation (including any environmental investigation or assessment)
conducted with respect to, or any Knowledge acquired (or capable of being
acquired) at any time, whether before or after the execution and delivery of
this Agreement or the Closing Date, with respect to the accuracy or inaccuracy
of or compliance with any such representation, warranty, covenant or obligation.
The waiver of any condition based upon the accuracy of any representation or
warranty, or on the performance of or compliance with any covenant or
obligation, will not affect the right to indemnification, reimbursement or other
remedy based upon such representations, warranties, covenants and obligations.

 

12.2 INDEMNIFICATION AND REIMBURSEMENT BY SELLER AND SHAREHOLDER

 

Seller and Shareholder, jointly and severally, will indemnify and hold harmless
Buyer, Parent and their respective Representatives, shareholders, subsidiaries
and Related Persons (collectively, the "Buyer Indemnified Persons"), and will
reimburse the Buyer Indemnified Persons for any loss, liability, claim, damage,
expense (including costs of investigation and defense and reasonable attorneys'
fees and expenses) or diminution of value, whether or not involving a
Third-Party Claim (collectively, "Damages"), arising from or in connection with:

 

(a) any Breach of any representation or warranty made by Seller or Shareholder
in (i) this Agreement (without giving effect to any supplement to the Disclosure
Schedule), (ii) the Disclosure Schedule, (iii) the supplements to the Disclosure
Schedule, (iv) the certificates delivered pursuant to Section 2.7 (for this
purpose, each such certificate will be deemed to have stated that Seller's and
Shareholder's representations and warranties in this Agreement fulfill the
requirements of Section 8.1 as of the Closing Date as if made on the Closing
Date without giving effect to any supplement to the Disclosure Schedule, unless
the certificate expressly states that the matters disclosed in a supplement have
caused a condition specified in Section 8.1 not to be satisfied), (v) any
transfer instrument or (vi) any other certificate, document, writing or
instrument delivered by Seller or Shareholder pursuant to this Agreement;

 

(b) any Breach of any covenant or obligation of Seller or Shareholder in this
Agreement or in any other certificate, document, writing or instrument delivered
by Seller or Shareholder pursuant to this Agreement;

 

(c) any Liability arising out of the ownership or operation of the Assets prior
to the Effective Time other than the Assumed Liabilities;

 

(d) any brokerage or finder's fees or commissions or similar payments based upon
any agreement or understanding made, or alleged to have been made, by any Person
with Seller or Shareholder (or any Person acting on their behalf) in connection
with any of the Contemplated Transactions;

35

--------------------------------------------------------------------------------

(e) any product or component thereof manufactured by or shipped, or any services
provided by, Seller, in whole or in part, prior to the Closing Date;

 

(f) any noncompliance with any Bulk Sales Laws or fraudulent transfer law in
respect of the Contemplated Transactions;

 

(g) any liability under state or local Legal Requirement that may result from an
"Employment Loss", as defined by 29 U.S.C. sect. 2101(a)(6), caused by any
action of Seller prior to the Closing or by Buyer's decision not to hire
previous employees of Seller;

 

(h) any Employee Plan established or maintained by Seller; or

 

(i) any Retained Liabilities.

 

12.3 INDEMNIFICATION AND REIMBURSEMENT BY BUYER

 

Buyer will indemnify and hold harmless Seller, and will reimburse Seller, for
any Damages arising from or in connection with:

 

(a) any Breach of any representation or warranty made by Buyer in this Agreement
or in any certificate, document, writing or instrument delivered by Buyer
pursuant to this Agreement;

 

(b) any Breach of any covenant or obligation of Buyer in this Agreement or in
any other certificate, document, writing or instrument delivered by Buyer
pursuant to this Agreement;

 

(c) any claim by any Person for brokerage or finder's fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by such Person with Buyer (or any Person acting on Buyer's behalf) in
connection with any of the Contemplated Transactions;

 

(d) any obligations of Buyer with respect to bargaining with the collective
bargaining representatives of Active Hired Employees subsequent to the Closing;
or

 

(e) any Assumed Liabilities.

 

12.4 LIMITATIONS ON AMOUNT--SELLER AND SHAREHOLDER

 

Seller and Shareholder shall have no liability (for indemnification or
otherwise) with respect to claims under Section 12.2(a) until the total of all
Damages with respect to such matters exceeds fifty-thousand dollars ($50,000)
and then only for the amount by which such Damages exceed fifty-thousand dollars
($50,000). However, this Section 12.5 will not apply to claims under Section
12.2(b) through (j) or to matters arising in respect of Sections 3.9, 3.11,
3.14, 3.22, 3.29, 3.30, or 3.32 or to any Breach of any of Seller's and
Shareholder's representations and warranties of which the Seller had Knowledge
at any time prior to the date on which such representation and warranty is made
or any intentional Breach by Seller or Shareholder of any covenant or
obligation, and Seller and the Shareholder will be jointly and severally liable
for all Damages with respect to such Breaches.

 

12.5 LIMITATIONS ON AMOUNT--BUYER

 

Buyer will have no liability (for indemnification or otherwise) with respect to
claims under Section 12.4(a) until the total of all Damages with respect to such
matters exceeds fifty-thousand dollars ($50,000) and then only for the amount by
which such Damages exceed fifty-thousand dollars ($50,000). However, this
Section 12.6 will not apply to claims under Section 12.4(b) through (e) or
matters arising in respect of Sections 4.4, 4.11, 4.12, or 4.20 or to any Breach
of any of Buyer's representations and warranties of which Buyer had Knowledge at
any time prior to the date on which such representation and warranty is made or
any intentional Breach by Buyer of any covenant or obligation, and Buyer will be
liable for all Damages with respect to such Breaches.

36

--------------------------------------------------------------------------------

12.6 TIME LIMITATIONS

 

(a) If the Closing occurs, Seller and Shareholder will have liability (for
indemnification or otherwise) with respect to any Breach of (i) a covenant or
obligation to be performed or complied with prior to the Closing Date (other
than those in Sections 2.1 and 2.4(b) and Articles 11 and 13, as to which a
claim may be made at any time) or (ii) a representation or warranty (other than
those in Sections 3.9, 3.14, 3.16, 3.22, 3.29, 3.30, and 3.32, as to which a
claim may be made at any time), only if on or before August 5, 2004, Buyer
notifies Seller or Shareholder of a claim specifying the factual basis of the
claim in reasonable detail to the extent then known by Buyer.

(b) If the Closing occurs, Buyer will have liability (for indemnification or
otherwise) with respect to any Breach of (i) a covenant or obligation to be
performed or complied with prior to the Closing Date (other than those in
Article 13, as to which a claim may be made at any time) or (ii) a
representation or warranty (other than that set forth in Sections 4.4 as to
which a claim may be made at any time), only if on or before August 10, 2004,
Seller or Shareholder notify Buyer of a claim specifying the factual basis of
the claim in reasonable detail to the extent then known by Seller or
Shareholder.

 

12.7 INTENTIONALLY OMITTED

 

12.8 THIRD-PARTY CLAIMS

 

(a) Promptly after receipt by a Person entitled to indemnity under Section 12.2,
12.3 (to the extent provided in the last sentence of Section 12.3) or 12.4 (an
"Indemnified Person") of notice of the assertion of a Third-Party Claim against
it, such Indemnified Person shall give notice to the Person obligated to
indemnify under such Section (an "Indemnifying Person") of the assertion of such
Third-Party Claim, provided that the failure to notify the Indemnifying Person
will not relieve the Indemnifying Person of any liability that it may have to
any Indemnified Person, except to the extent that the Indemnifying Person
demonstrates that the defense of such Third-Party Claim is prejudiced by the
Indemnified Person's failure to give such notice.

 

(b) If an Indemnified Person gives notice to the Indemnifying Person pursuant to
Section 12.9(a) of the assertion of a Third-Party Claim, the Indemnifying Person
shall be entitled to participate in the defense of such Third-Party Claim and,
to the extent that it wishes (unless (i) the Indemnifying Person is also a
Person against whom the Third-Party Claim is made and the Indemnified Person
determines in good faith that joint representation would be inappropriate or
(ii) the Indemnifying Person fails to provide reasonable assurance to the
Indemnified Person of its financial capacity to defend such Third-Party Claim
and provide indemnification with respect to such Third-Party Claim), to assume
the defense of such Third-Party Claim with counsel satisfactory to the
Indemnified Person. After notice from the Indemnifying Person to the Indemnified
Person of its election to assume the defense of such Third-Party Claim, the
Indemnifying Person shall not, so long as it diligently conducts such defense,
be liable to the Indemnified Person under this Article 12 for any fees of other
counsel or any other expenses with respect to the defense of such Third-Party
Claim, in each case subsequently incurred by the Indemnified Person in
connection with the defense of such Third-Party Claim, other than reasonable
costs of investigation. If the Indemnifying Person assumes the defense of a
Third-Party Claim, (i) such assumption will conclusively establish for purposes
of this Agreement that the claims made in that Third-Party Claim are within the
scope of and subject to indemnification, and (ii) no compromise or settlement of
such Third-Party Claims may be effected by the Indemnifying Person without the
Indemnified Person's Consent unless (A) there is no finding or admission of any
violation of Legal Requirement or any violation of the rights of any Person; (B)
the sole relief provided is monetary damages that are paid in full by the
Indemnifying Person; and (C) the Indemnified Person shall have no liability with
respect to any compromise or settlement of such Third-Party Claims effected
without its Consent. If notice is given to an Indemnifying Person of the
assertion of any Third-Party Claim and the Indemnifying Person does not, within
ten (10) days after the Indemnified Person's notice is given, give notice to the
Indemnified Person of its election to assume the defense of such Third-Party
Claim, the Indemnifying Person will be bound by any determination made in such
Third-Party Claim or any compromise or settlement effected by the Indemnified
Person.

37

--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, if an Indemnified Person determines in good
faith that there is a reasonable probability that a Third-Party Claim may
adversely affect it or its Related Persons other than as a result of monetary
damages for which it would be entitled to indemnification under this Agreement,
the Indemnified Person may, by notice to the Indemnifying Person, assume the
exclusive right to defend, compromise or settle such Third-Party Claim, but the
Indemnifying Person will not be bound by any determination of any Third-Party
Claim so defended for the purposes of this Agreement or any compromise or
settlement effected without its Consent (which may not be unreasonably
withheld).

 

(d) Notwithstanding the provisions of Section 14.4, Seller and Shareholder
hereby consent to the nonexclusive jurisdiction of any court in which a
Proceeding in respect of a Third-Party Claim is brought against any Buyer
Indemnified Person for purposes of any claim that a Buyer Indemnified Person may
have under this Agreement with respect to such Proceeding or the matters alleged
therein and agree that process may be served on Seller and Shareholder with
respect to such a claim anywhere in the world.

 

(e) With respect to any Third-Party Claim subject to indemnification under this
Article 12: (i) both the Indemnified Person and the Indemnifying Person, as the
case may be, shall keep the other Person fully informed of the status of such
Third-Party Claim and any related Proceedings at all stages thereof where such
Person is not represented by its own counsel, and (ii) the parties agree (each
at its own expense) to render to each other such assistance as they may
reasonably require of each other and to cooperate in good faith with each other
in order to ensure the proper and adequate defense of any Third-Party Claim.

 

(f) With respect to any Third-Party Claim subject to indemnification under this
Article 12, the parties agree to cooperate in such a manner as to preserve in
full (to the extent possible) the confidentiality of all Confidential
Information and the attorney-client and work-product privileges. In connection
therewith, each party agrees that: (i) it will use its Best Efforts, in respect
of any Third-Party Claim in which it has assumed or participated in the defense,
to avoid production of Confidential Information (consistent with applicable law
and rules of procedure), and (ii) all communications between any party hereto
and counsel responsible for or participating in the defense of any Third-Party
Claim shall, to the extent possible, be made so as to preserve any applicable
attorney-client or work-product privilege.

 

12.9 OTHER CLAIMS

 

A claim for indemnification for any matter not involving a Third-Party Claim may
be asserted by notice to the party from whom indemnification is sought and shall
be paid promptly after such notice.

 

12.10 INDEMNIFICATION IN CASE OF STRICT LIABILITY OR INDEMNITEE NEGLIGENCE

 

THE INDEMNIFICATION PROVISIONS IN THIS ARTICLE 12 SHALL BE ENFORCEABLE
REGARDLESS OF WHETHER THE LIABILITY IS BASED UPON PAST, PRESENT OR FUTURE ACTS,
CLAIMS OR LEGAL REQUIREMENTS (INCLUDING ANY PAST, PRESENT OR FUTURE BULK SALES
LAW, ENVIRONMENTAL LAW, FRAUDULENT TRANSFER ACT, OCCUPATIONAL SAFETY AND HEALTH
LAW OR PRODUCTS LIABILITY, SECURITIES OR OTHER LEGAL REQUIREMENT) AND REGARDLESS
OF WHETHER ANY PERSON (INCLUDING THE PERSON FROM WHOM INDEMNIFICATION IS SOUGHT)
ALLEGES OR PROVES THE SOLE, CONCURRENT, CONTRIBUTORY OR COMPARATIVE NEGLIGENCE
OF THE PERSON SEEKING INDEMNIFICATION OR THE SOLE OR CONCURRENT STRICT LIABILITY
IMPOSED UPON THE PERSON SEEKING INDEMNIFICATION.

 

13. CONFIDENTIALITY

 

Between the date of this Agreement and the Closing Date, the parties will
maintain in confidence, and will cause their respective directors, officers,
employees, agents, and advisors to maintain in confidence, and not use to the
detriment of another part any written, oral, or other information obtained in
confidence from another party in connection with this Agreement or the
Contemplated Transactions, unless (a) such information is already known to such
party or to others not bound by a duty of confidentiality or such information
becomes publicly available through no fault of such party, (b) the use of such
information is necessary or appropriate in making any filing or obtaining any
consent or approval required for the consummation of the Contemplated
Transactions, or (c) the furnishing or use of such information is required by or
necessary or appropriate in connection with Legal Proceedings.

38

--------------------------------------------------------------------------------

If the Contemplated Transactions are not consummated, each party will return or
destroy as much of such written information as the other party may reasonably
request.

 

14. GENERAL PROVISIONS

 

14.1 EXPENSES

 

Except as otherwise provided in this Agreement, each party to this Agreement
will bear its respective fees and expenses incurred in connection with the
preparation, negotiation, execution and performance of this Agreement and the
Contemplated Transactions, including all fees and expense of its
Representatives. Seller will pay all amounts payable to the Title Insurer in
respect of the Title Commitments, copies of exceptions and the Title Policy,
including premiums (including premiums for endorsements) and search fees. Buyer
will pay one-half and Seller will pay one-half of (a) the HSR Act filing fee and
(b) the fees and expenses of the escrow agent under the Escrow Agreement. If
this Agreement is terminated, the obligation of each party to pay its own fees
and expenses will be subject to any rights of such party arising from a Breach
of this Agreement by another party.

 

14.2 PUBLIC ANNOUNCEMENTS

 

Any public announcement, press release or similar publicity with respect to this
Agreement or the Contemplated Transactions will be issued, if at all, at such
time and in such manner as Seller determines. Except with the prior written
consent of the other party or as permitted by this Agreement, neither Seller and
Buyer nor any of their respective Representatives shall disclose to any Person
(a) the fact that any Confidential Information has been disclosed to the other
party, or that Buyer or its Representatives and Seller, Shareholder or their
Representatives have inspected any portion of the Confidential Information of
the Disclosing Party or (b) any information about the Contemplated Transactions,
including the status of such discussions or negotiations, the execution of any
documents (including this Agreement) or any of the terms of the Contemplated
Transactions or the related documents (including this Agreement). Seller and
Buyer will consult with each other concerning the means by which Seller's and
Buyer's employees, customers, suppliers and others having dealings with Seller
or Buyer, as the case may be, will be informed of the Contemplated Transactions,
and each party will have the right to be present for any such communication.

 

14.3 NOTICES

 

All notices, Consents, waivers and other communications required or permitted by
this Agreement shall be in writing and shall be deemed given to a party when (a)
delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid); (b) sent by facsimile or e-mail with
confirmation of transmission by the transmitting equipment; or (c) received or
rejected by the addressee, if sent by certified mail, return receipt requested,
in each case to the following addresses, facsimile numbers or e-mail addresses
and marked to the attention of the person (by name or title) designated below
(or to such other address, facsimile number, e-mail address or person as a party
may designate by notice to the other parties):

 

Seller:

 

Moonlight Industries, Inc.

Attn: David M. McPhail And Leslie A. McPhail

14948 Shoemaker Avenue

Santa Fe Springs, CA 90670

Telephone: (562) 802-5887

Fax: (562) 802-5878

Email address:

 

with a mandatory copy to:

39

--------------------------------------------------------------------------------

Kevin Friedmann, Esq.

Richardson & Patel LLP

10900 Wilshire Boulevard, Suite 500

Los Angeles, California 90024

Telephone: (310) 208-1182

Fax: (310) 208-1154

Email address: kfriedmann@richardsonpatel.com

 

Shareholders:

 

Moonlight Industries, Inc.

Attn: David M. McPhail and Leslie A. McPhail

14948 Shoemaker Avenue

Santa Fe Springs, CA 90670

Telephone: (562) 802-5887

Fax: (562) 802-5878

Email address:

 

Buyer:

 

MotivNation, Inc

Attn: Tom Prewitt

18101 Von Karman Avenue

Suite 330

Irvine, CA 92612

Telephone: (888) 258-6458

Fax: (949) 888-0863

 

with a mandatory copy to:

 

Kevin Friedmann, Esq.

Richardson & Patel LLP

10900 Wilshire Boulevard, Suite 500

Los Angeles, California 90024

Telephone: (310) 208-1182

Fax: (310) 208-1154

Email address: kfriedmann@richardsonpatel.com

 

14.4 JURISDICTION; SERVICE OF PROCESS

 

Any Proceeding arising out of or relating to this Agreement or any Contemplated
Transaction may be brought in the courts of the State of California, or, if it
has or can acquire jurisdiction, in the United States District Court for the
District of California, and each of the parties irrevocably submits to the
exclusive jurisdiction of each such court in any such Proceeding, waives any
objection it may now or hereafter have to venue or to convenience of forum,
agrees that all claims in respect of the Proceeding shall be heard and
determined only in any such court and agrees not to bring any Proceeding arising
out of or relating to this Agreement or any Contemplated Transaction in any
other court. The parties agree that either or both of them may file a copy of
this paragraph with any court as written evidence of the knowing, voluntary and
bargained agreement between the parties irrevocably to waive any objections to
venue or to convenience of forum. Process in any Proceeding referred to in the
first sentence of this section may be served on any party anywhere in the world.



14.5 ENFORCEMENT OF AGREEMENT

 

The parties acknowledge and agree that the other party would be irreparably
damaged if any of the provisions of this Agreement are not performed in
accordance with their specific terms and that any Breach of this Agreement by
the parties could not be adequately compensated in all cases by monetary damages
alone. Accordingly, in addition to any other right or remedy to which the
parties may be entitled, at law or in equity, the parties shall be entitled to
enforce any provision of this Agreement by a decree of specific performance and
to temporary, preliminary and permanent injunctive relief to prevent Breaches or
threatened Breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.

40

--------------------------------------------------------------------------------

14.6 WAIVER; REMEDIES CUMULATIVE

 

The rights and remedies of the parties to this Agreement are cumulative and not
alternative. Neither any failure nor any delay by any party in exercising any
right, power or privilege under this Agreement or any of the documents referred
to in this Agreement will operate as a waiver of such right, power or privilege,
and no single or partial exercise of any such right, power or privilege will
preclude any other or further exercise of such right, power or privilege or the
exercise of any other right, power or privilege. To the maximum extent permitted
by applicable law, (a) no claim or right arising out of this Agreement or any of
the documents referred to in this Agreement can be discharged by one party, in
whole or in part, by a waiver or renunciation of the claim or right unless in
writing signed by the other party; (b) no waiver that may be given by a party
will be applicable except in the specific instance for which it is given; and
(c) no notice to or demand on one party will be deemed to be a waiver of any
obligation of that party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.

 

14.7 ENTIRE AGREEMENT AND MODIFICATION

 

This Agreement supersedes all prior agreements, whether written or oral, between
the parties with respect to its subject matter (including any letter of intent
and any confidentiality agreement between Buyer and Seller) and constitutes
(along with the Disclosure Schedule, Exhibits and other documents delivered
pursuant to this Agreement) a complete and exclusive statement of the terms of
the agreement between the parties with respect to its subject matter. This
Agreement may not be amended, supplemented, or otherwise modified except by a
written agreement executed by the party to be charged with the amendment.

 

14.8 DISCLOSURE SCHEDULE

 

(a) The information in the Disclosure Schedule constitutes (i) exceptions to
particular representations, warranties, covenants and obligations of Seller and
Shareholder as set forth in this Agreement or (ii) descriptions or lists of
assets and liabilities and other items referred to in this Agreement. If there
is any inconsistency between the statements in this Agreement and those in the
Disclosure Schedule (other than an exception expressly set forth as such in the
Disclosure Schedule with respect to a specifically identified representation or
warranty), the statements in this Agreement will control.

 

(b) The statements in the Disclosure Schedule, and those in any supplement
thereto, relate only to the provisions in the Section of this Agreement to which
they expressly relate and not to any other provision in this Agreement.

 

14.9 ASSIGNMENTS, SUCCESSORS AND NO THIRD-PARTY RIGHTS

 

No party may assign any of its rights or delegate any of its obligations under
this Agreement without the prior written consent of the other parties, except
that Buyer or Parent may assign any of its rights and delegate any of its
obligations under this Agreement to any Subsidiary of Buyer or Parent and may
collaterally assign its rights hereunder to any financial institution providing
financing in connection with the Contemplated Transactions. Subject to the
preceding sentence, this Agreement will apply to, be binding in all respects
upon and inure to the benefit of the successors and permitted assigns of the
parties. Nothing expressed or referred to in this Agreement will be construed to
give any Person other than the parties to this Agreement any legal or equitable
right, remedy or claim under or with respect to this Agreement or any provision
of this Agreement, except such rights as shall inure to a successor or permitted
assignee pursuant to this Section 14.9.

41

--------------------------------------------------------------------------------

14.10 SEVERABILITY

 

If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

 

14.11 CONSTRUCTION

 

The headings of Articles and Sections in this Agreement are provided for
convenience only and will not affect its construction or interpretation. All
references to "Articles," "Sections" and "Parts" refer to the corresponding
Articles, Sections and Parts of this Agreement and the Disclosure Schedule.

 

14.12 TIME OF ESSENCE

 

With regard to all dates and time periods set forth or referred to in this
Agreement, time is of the essence.

 

14.13 GOVERNING LAW

 

This Agreement will be governed by and construed under the laws of the State of
California without regard to conflicts-of-laws principles that would require the
application of any other law.

 

14.14 EXECUTION OF AGREEMENT

 

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement. The exchange
of copies of this Agreement and of signature pages by facsimile transmission
shall constitute effective execution and delivery of this Agreement as to the
parties and may be used in lieu of the original Agreement for all purposes.
Signatures of the parties transmitted by facsimile shall be deemed to be their
original signatures for all purposes.

 

14.15 SHAREHOLDER OBLIGATIONS

 

The liability of Shareholders hereunder shall be joint and several with Seller
and with the other Shareholders. Where in this Agreement provision is made for
any action to be taken or not taken by Seller, Shareholders jointly and
severally undertake to cause Seller to take or not take such action, as the case
may be. Without limiting the generality of the foregoing, Shareholders shall be
jointly and severally liable with Seller for the indemnities set forth in
Article 12.

 

14.16 REPRESENTATIVE OF SELLER AND SHAREHOLDER

 

Seller and Shareholders hereby constitute and appoint Leslie McPhail and David
McPhail as their representative ("Selling Parties Representative") and their
true and lawful attorney in fact, with full power and authority in each of their
names and on behalf of each of them:

 

> (i) to act on behalf of each of them in the absolute discretion of the Selling
> Parties Representative, but only with respect to the following provisions of
> this Agreement, with the power to: (A) act pursuant to Section 2.9 with
> respect to any Purchase Price adjustment; (B) consent to the assignment of
> rights under this Agreement in accordance with Section 14.9; (C) give and
> receive notices pursuant to Section 14.3; (D) terminate this Agreement
> pursuant to Section 10.1 or waive any provision of this Agreement pursuant to
> Article 9, Section 10.1 and Section 14.6; (E) accept service of process
> pursuant to Section 14.4; and (F) act in connection with any matter as to
> which Seller and the Shareholder, jointly and severally, have obligations, or
> are Indemnified Persons, under Article 12; and
> 
>  
> 
> (ii) in general, to do all things and to perform all acts, including executing
> and delivering all agreements, certificates, receipts, instructions and other
> instruments contemplated by or deemed advisable to effectuate the provisions
> of this Section 14.16.

42

--------------------------------------------------------------------------------

This appointment and grant of power and authority is coupled with an interest
and is in consideration of the mutual covenants made herein and is irrevocable
and shall not be terminated by any act of the Shareholders or Seller or by
operation of law, whether by the death or incapacity of Shareholder or by the
occurrence of any other event. Shareholders and Seller hereby consents to the
taking of any and all actions and the making of any decisions required or
permitted to be taken or made by the Selling Parties Representative pursuant to
this Section 14.16. Shareholder and Seller agree that the Selling Parties
Representative shall have no obligation or liability to any Person for any
action or omission taken or omitted by the Selling Parties Representative in
good faith hereunder, and the Shareholder shall, on a proportionate basis in
accordance with his or her ownership interest in the Seller, indemnify and hold
the Selling Parties Representative harmless from and against any and all loss,
damage, expense or liability (including reasonable counsel fees and expenses)
which the Selling Parties Representative may sustain as a result of any such
action or omission by the Selling Parties Representative hereunder.

 

14.17 WAIVER OF RIGHT TO JURY TRIAL

 

THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS,
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS
PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND
THAT ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF
THE CONTEMPLATED TRANSACTIONS SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

14.18 PARENT AND PARENT SHAREHOLDERS

 

At or prior to the Closing, the Parent Shareholders shall return an aggregate
14,000,000 shares of Common Stock of the Parent held by them, free and clear of
all claims, liens and interests, to the Parent, and the Parent shall immediately
accept the 14,000,000 shares. The Parent is assuming no liability of any Parent
Shareholder in connection with this transaction. The Parent and Parent
Shareholders represent that prior to the execution of this Agreement they had
the opportunity to seek the benefit of independent legal counsel of their own
selection regarding the substance of this Agreement.

 

[Signature Page Follows]

43

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

Seller:   

Moonlight Industries, Inc., a California corporation

   

   

   

By:/s/ Leslie A. McPhail                               

   

Print Name: Leslie A. McPhail                     

   

Title: President                                             

   

   

By:/s/ David M. Mc Phail                                

   

Print Name: David M. McPhail                     

   

Title: Spouse                                                 

   

   

BUYER:   

 TRIXMOTIVE, Inc., a Nevada corporation

  

  

By:/s/ Jay Isco                                              

  

Jay Isco, President

  

  

  

By:/s/ Leslie A. McPhail                                   

Leslie A. McPhail, Secretary

  

Parent:  

 MotivNation, Inc, a Nevada corporation

  

  

  

By:/s/ Tom Prewitt                                            

Tom Prewitt, President

  

  

  

By:/s/ Richard Perez                                                

Richard Perez, Secretary

 

[Signature Page continues]

44

--------------------------------------------------------------------------------

AGREED TO BY:

 

By:_______________________________________

Tom Prewitt, as Shareholder of MotivNation, Inc.

 

 

By:________________________________________

Richard Perez, as Shareholder of MotivNation, Inc.

 

45